 

Fill in this information to identify your caso: FlLE-D lq M

. o,q \,} §§ O'cioci<
United States Bankruptcy Court for the:

Districtof___ : HOV 07 zmg

Case number ¢iri¢nawn); Chapter you are li|ing under.

 

emery united Stetes Bankruptcy _CGU“
g §:p:¢::; A|buquerque, New tilexico
B 6
\:i eastern Ci check innis is an

amended ming

Oft“lciai Form 101
Voluntary Fetition for individuals Filing for Bankruptcy mm

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing aione. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors For exampie, ita form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the fon'ns.

Be as complete and accurate as possibie. if two married people are filing togetherl both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

1. Your full name
Write the name that is on your be V° n

govemmenl-issued picture

 

About Debtor 1: About Debtor 2 (Spouse Only in Joint Case):

 

 

 

 

 

 

 

 

 

identihcation (for examp|e. Fi"'" "a'“° Fi'“ ""‘""
your driver's license or (’+
passporl). Mic|dle name Midd|e name
Bring your picture V r_ ?"
identification to your meeting LHS' name i.ast name
with the iruslee.
Sufiix (Sr.. .ir.. l|. lli) Suitix (Sr., Jr.. ii. i|l)
2. A|| other names you
have used in the last 8 gm name Fi,,, name
years
|nc|ude your married or Middle name Mlddl¢ flame
maiden names.
Last name Last name
First name Flrst name
Middla name Middie name
Last name Last name
a. On|y the last 4 digits of
your Socla| Secur|ty xxx - xx _ j- i _2_ .i xxx _ xx _ _ _ _.._ _
number or federal on on
individual Taxpayer 9
identification number n ' XX '_ ___ _ _ 9 XX “ XX __ .__. _ _
(lT|N)
Ofi"icia| Form 101 Voiuntary Fetition for individuals Fillng for Bankruptcy page 1

Case 18-12790-t7 Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 1 of 59

Debtor 1 Nv°n
FidNamr

Mldtle Nlme

4. Any business names
and Empioyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

s. Why you are choosing
this district to file for
bankruptcy

Of|icia| Fon‘n 101

S'i~'er"\' Pvr'\'l/

Lllvi Nlml

About Debtor 1:

\:l l have not used any business names or E|Ns.

Case number(»rhmw»]

Ahout Debtor 2 (Spouse Only in a Joint Case):

|;i | have not used any business names or E|Ns.

 

H€f°o SJeg/ice.i', LLC.

Business name

_b@A A€.r'e Fir\=lnc§ __

LL-C..

Busl‘ness name

 

Business name

E_iN'_

SiL‘/a w Nian|ne-i‘i'an ch

H_

Business name

Jt'_

if Debtor 2 lives at a different address:

 

 

 

 

 

 

 

Number Straet Number Street

$an-ia Fe . N”) ‘B‘iSol

city ' state z'ir-Weda city state ziP code
§|n:tg F£ Cov/t+d

County l County

if your mailing address is difierent from the one
above. fill it tn here. Note that the court will send
any notices to you at this mailing address

ii Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mai|.ng address

 

 

 

 

Number Street Number Street

P.O. ch P.O. Box

City Stata ZIP Code City State ZlP Coda
Check orie.' Check one.'

)i[ over the last 130 days before ming this petition.
l have lived in this district longer than in any
other district.

n | have another reason Exp|ain.
(SEE 28 U.S.C. § 1403 )

 

 

 

 

Voluntary Pet|tion for individuals Fil|ng for Bankruptcy

El Over the last 180 days before filing this petitionl
l have lived in this district longer than in any
other district

cl | have another reason. Exp|a.n.
(SEE 25 U.S.C. § 1405.)

 

 

 

 

PIQE 2

Case 18-12790-t7 Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 2 of 59

Debtor 1

Finl Name

baum S'ivor¢i' Pt/r'»i'b

M.lCtIQ Nll'l'll

Case number pr emma
La\t Mame

m Tell the Court About Your Bankruptcy case

'i'.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pendlng or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Ofiicia|Form101
Case 18-12790-t7 Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 3 of 59

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing
for Bankruptcy (Fonn 2010)). A|so, go to the top of page 1 and check the appropriate box.

di Chapter 7

Ci Chapter 11
Ci Chapter 12
Ci Chapter 13

Cl ivvi|| pay the entire fee when i file my petition Please check with the c:erk's office in your
local court for more details about how you may pay. Typica||y. if you are paying the fee
yourse|f, you may pay with cashl cashier's checi<, or money order. if your attorney is
submitting your payment on your behalfl your attorney may pay with a credit card or check
with a pre-printed address

El l need to pay the fee in installmentsl lf you choose this optionl sign and attach the
Appl'icaiion for individuals to Pay The Fiiing Fee in installments (Ofiicia| Fonn 103A).

l request that my fee be waived (You may request this option only if you are filing for Chapter ?_
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this optionl you must fill out the Appiication to Have the
Chapter 7 Fiiing Fee Waived (thcia| Fonn 103B) and tile it with your petition.

se

 

 

cl YES. Distr`ict When ____ Case number
MM f DD iYYYY
D:strict When Case number
MMi DD fYYYY
District When Case number
MM i' DD l ‘i'YY¥
ENo
Yes. Debtor Fteiationship to you
District When Case number_ if known
MM .' DD fYYYY
Debtor Relationsh p to you
Distn`ct When Case number. ii known
MM f DD i YYYY
Go to line 12.

§No.
Yes.

Has your landlord obtained an eviction judgment against you?

t:i No. Go to line 12.

[:l Yes. Fil| out initial Siatement About an Evicri`on JudgmentAgainsf You (Form 101A) and lite ct as
part ot this bankruptcy petition

Voluntary Petltion for individuals Fiiing for Bankruptcy page 3

Debtor 1 -%v°n .S+`/dr‘\' P`/(¢|q’ Case number iii minn

Fii\l Name made Name

L“\ Nlll'\a

m Report About Any Buslnesses You Ovim as a Sole Proprietor

 

12. Are you a sole proprietor
of any ful|- or part-time
business?

A sole proprietorship is a
business you operate as an
individua|, and is noia
separate legal entity such as
a corporation. partnership, or
LLC.

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

1:. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a dehnilion of small

business debtor, see
11 U.S.C. §101(510).

§No. Go to Part 4.

Cl.¥es Name and location of business

 

Name ol bus ness ii any

 

Number Street

 

 

City Stete ZlF' Code

Check the appropriate box to describe your business:

Cl Hea|lh Care Business (as defined in 11 U.S.C. § 101(27A))
El Sing|e Asset F\‘ea| Estate (as defined in 11 U.S.C. § 101(513))
n Stockbroker(as defined in 11 U.S.C. § 101(53A))

cl Commodity Brokertas defined in 11 U.S.C. § 101(6))

l:l None oi' the above

if you are filing under Chapter 11. the court must know whether you are a small business debtor so that it
can set appropriate deadlines ll you indicate that you are a small business debtor. you must attach your
most recent balance sheetl statement el operations. cash-flow stalement, and federal income tax return or if
any of these documents do not exist follow the procedure in 11 U.S.C. § 1116(1)(8).

ENQ. l am nol filing under Chapter 11.

No. l am hiing under Chapter11. but l arn NOT a small business debtor according to the delinition in
the Bankruptcy Code.

n Yes. l am filing under Chapter 11 and i am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate intention

 

14. Do you own or have any M|°

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, orliveslock
that must be fed, ore building
that needs urgent repairs?

thcia| Fonn 101
Case 18-12790-t7

\:l Yes. Whal is the hazard?

 

 

if immediate attention is needed. why is it needed?

 

 

Where is the property?

 

 

 

Number Street
Ciiy State ZlP Code
Voluntary Fetition for individuals Fiiing for Bankruptcy page 4

Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 4 of 59

seem Nv¢m $tler»\' i)or»i'i,

Fir\l Name hitdde Name

Lact Name

Case number ir mem

m:xplain Your Eftorts to Recoive a Briefing Ahout Gredit counseling

 

is. Te|| the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so. you are not
eligible to file.

if you file anyway, the court
can dismiss your case. you
will lose whatever filing fee
you paid. and your creditors
can begin collection activities
again.

Officlal Fonn 101

About Debtor 1:

‘i’ou must check one:

l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, and l received a
certificate of completion

Atlach a copy ofthe certificate and the payment
plan, if anyl that you developed with the agency.

t:l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, bull do not have a
certificate of completion

Within 14 days after you die this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian. if any.

Ci l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merits 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what aliens you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briedng before you filed for bankruptcy.

ll the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
Vou must file a certibcate from the approved
agency, along with a copy of the payment plan you
developed if any. if you do not do so, your case
may be dismissed.

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l:i lam not required to receive a briefing about
credit counseling because of:

i:i lncapacfty. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L_.] Disabillty. le physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the inlemet. even after l
reasonably tried to do so,

[:l Actlve duty. l am currently on active military
duly in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

Vo|untary Fetition for individuals Fiiing for

About Debtor 2 (Spouse Only ln a Joint Case):

You must check one:

Ci l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and t received a
certificate of completion.

Attach a copy of the cen=f.cate and the payment
plan, if any. that you developed with the agency.

l:i l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, butt do not have a
certificate of completion

ththin 14 days after you file this bankruptcy petitionl
you MUST die a copy of the certihcate and payment
plan. if any.

U l certify that i asked for credit counseling
services from an approved agency. but was
unable to obtain those services during the 7
days afteri made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 130-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcyl and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatished with your reasons for not receiving a
briefing before you died for bankruptcy

lf the court is satisfied with your reasons you must
still receive a briefing within 30 days after you tile.
¥ou must file a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 530-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l:.l l am not required to receive a briefing about
credit counseling because cf:

Cl lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

El Dlsabiilty. My physical disability causes me
to be unable to participate in a
briefing in person. by phonel or
through the intemetl even after |
reasonably tried to do so.

l:i Active duty. l am currently on active military
duty in a military combat zone

il you believe you are not required to receive a
briefing about credit counselingl you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 18-12790-t7 Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 5 of 59

Debtor t man SMF'\' PVr‘h/

Flrst Name liiidrlo Name

m Anewer These lloestions for Reporting Purposes

15. What kind of debts do
you have?

11. Are you filing under
Chapter ??

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. l-low many creditors do
you estimate that you
owe?

19 How much do you
estimate your assets to

he worth?

20. How much do you
estimate your liabilities
to be?

Sigri Below

itL

LI\I NI\\¢

Caso number iv room

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(6)
as “incurred by an individual primarily for a personall fami|y. or household purpose ”

§ No. Go to line 16b.
Ei Yes. Go lo line 17.

16b. Are your debts primarily business debts? Busr'ness debts are debts that you incurred lo obtain
money for a business or investment or through the operation of the business or investment

n No. Go to line 16c.

`§Hos. eo io line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

Cl No. l am not ming under Chapter 7. Go to line 18.

No
cl Yes

§1-49
50~99

Ei 100-199
Ei_zocl-sss

gsc-sounds

350.001-5100,000
Ei $100.001-5500.000
ill ssoo,ooi-si million

E| so-sso.ono
ssa.nor-swo,ooo

El sioo,ooi-ssoo.ooo

El ssoo.ooi-si million

El 1,000-5.000
El 5.001-10.000
Ci 10,001-25,000

lIt si,ouo.ooi-sro million

Cl 310.000,001-550 million
Ct sso,uoo,ooi~sioo million
Et slao,ooo,ooi-ssoo million

El si ,000.001-$10 million

Ci siu.eoo.ooi-sso million
Ci sso.ooo.om-sioo million
Et 5100.000,001-5500 million

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

El 25,001-50.000
Ei 50.001-100.000
Ci lvloroihan 100.000

l"_`i ssoo,ooo.ooi-si billion

Cl si.oocl.ooo,ooi-sio billion
Ei siu.ooo,ooo.ooi-sso billion
l:l More than $50 billion

Cl ssoo,ooo.ooi-si billion

L‘.l si.uoo.ooo.ooi-s1o billion
Ci sio.ooo,ooo,ooi-sso billion
L_.i lvioro than 550 billion

 

Foryou

Offlcia| Forrn 101

l have examined this petition. and | declare under penalty of perjury that the information provided is true and

correct.

|f l have chosen to file under Chapter 7. l am aware that l may proceed. if eligibie. under Chapter 7, 11,12. or 13
of title 11. United States Code. l understand the relief available under each chapler. and l choose to proceed

under Chapter 7.

lf no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 l.l.S.C. § 342(b).

l request relief in accordance with the chapter of title 11. United States Code. specified in this petition.

l understand making a false statemeni. concealing property. or obtaining money or property by fraud irl connection
with a bankmptcy case can result in lines up to $250.000, or imprisonment for up to 20 years. or both.
18 U.S . §§ 152, 1341, 1519. and 3571.

 

 

x l //Lc" x
Signaare of Debtor 1 Signature of Debtor 2
Executed on | l 07 nol 8 Executed on

MM i' DD i'YYYY

Voluntary Petition for individuals Fiiing for Bankruptcy

Mllliir DD rfYYYY

page 6

Case 18-12790-t7 Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 6 of 59

Debth 1 devon _%/M‘\l PJF‘|T Case number tribunal

Fl1l Hl.mr Mi:dl Nl.rtt¢

For you if you are filing this
bankruptcy without an
attorney

|f you are represented by
an attorney, you do not
need to file this page.

Officia| Fon'n 101
Case 18-12790-t7

'.l&l Nlt'il

The law allows you, as an individual1 to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successful. you must correctly file and handle your bankruptcy case. The rules are very
technicall and a mistake or inaction may affect your rights. For examp|e. your case may be
dismissed because you d d not tile a required document. pay a fee on time. attend a meeting or
hearing. or cooperate with the court. case trustee U.S. trustee. bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens. you could lose your right to file another
case. or you may lose protectionsl including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules ll you do not list a debl. the debt may not be discharged ll you do not list
property or properly claim it as exemptl you may not be able to keep the property. The judge can
also deny you a discharge ot all your debts if you do something dishonest in your bankruptcy
case. such as destroying or hiding propertyl falsifying records. or |ying. individual bankruptcy
cases are randomly audited to detenn:ne if debtors have been accurate. truthfu|, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorneyl the court expects you to follow the rules as if you had
hired an attorney, The court will not treat you differently because you are filing for yourse|i. To be
successfull you must be familiarwilh the United States Bankruptcy Code. the Federai Ru|es of
Bankruptcy Procedure, and the local rules of the court in which your case is ii|ed. You must also
be familiar with any state exemption laws that appiy.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

ClNo

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy ionns are
inaccurate or incomplete you could be fined or imprisoned?

UNo

Yes

No

i:l Yes. Name of Person -
Attach Bankruptcy Fetition Preparer‘s Nofi`i:e, Decferstr'on, and Signature (Ofiicial Fonn 1 19).

did you pay or agree to pay someone who is nolan attorney to help you fill out your bankruptcy forms?

By signing here. l acknowledge that | understand the risks involved in filing without an attomey. l
have read and understood this notice. and l arn aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or properly if | do not properly handle the case.

Xb¢~j;(’ X

 

Signature ot Debtor 1 Signature of Debtor 2
Dato n ¢°7|¢ gofg Dato
MM DD IY Y`t' MMI DD I‘I'YYY
Ccntact phone (9 l"l " ?aOQ_"_Gq 5 o Contact phone
Cel| phone co'l'l " 3 09 ’ 69 go Celi phone

 

Emai address deuofl L L@ LfVS |'| - CBW'\ Emaii address

Voluntary Petltlon for individuals Fiiing for Bankruptcy page B
Doc 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 7 of 59

Fill in this information to identity your caso:

Debtor ‘. \ v° n S‘\\)A()f euf* ’y

F 1 Nlml M:=ll Name Llll Nlml

Debtor 2
{SpWS€. iliiii|'ig] Fir\lNlml Mirl¢h Name Le\lNlmo

 

United States Bankruptcy Court for the Distn`ci of

 

Blse number m ChECk if this is ali
rrrvmwn) amended filing

Officia| Forrn 1068um
Summary of Your Assets and i.iabilities and Certain Statisticai information 12115
Be as complete and accurate as pessible. if two married people are filing tegether, both are equally responsible for supplying correct

iniormatlon. Fll| out all of your schedules first; then complete the information on this iorm. if you are filing amended schedules after you file
your original fonns, you must fill out a new Summary and check the box at the top of this page.

m Summarlze Your Assets

 

Your assets
Value of what you own
1. Schedule A/B. Propsrfy {Oiticial Form tDGAIB) 0
1a. Copy line 55, Total real estate. from Schedufe A/B .......................................................................................................... s_-»-----~----

1b. Copy line 62, Total personal properiy. from S:hedr.r!e A/B ............................................................................................... 5 fig 0
1¢:. Copy l.ne 63. Total ofall property on Scheo'ule A/B s ¢[jo

m Summarize Your Liahilit|es

 

 

 

 

Your liabilities
Amount you owe
2. Schedufe D: Credr`tors Who Ha ve Cier'ms Secureci by Properfy (Official Forrn 1060) 0
2a Copy the total you listed in Co|umn A. Amourrfofclaim, at the bottom of the last page of Part 1 of Schedule D 5
3 Scheduie E/F Cr'edr'tors Who Have Unsecured Claims (Ofircial Forrn 106EIF) 0
3a Copy the total claims from Partt (priority unsecured claims) from line Ge of Schedufe E/F s
ab Copy the total claims from Part 2 (nonpriority unsecured c|a'ms) from line 6,- of Schedule E/F ....................................... + s 1 g ia 2

 

your total liabilities s _`7_2_5'_0_2_

 

 

 

m Summarize Your lncorrle and Expenses

4. Schedr.rlo l Your income (Ofiicial Forrn 106|) 60 a
Copy your combined monthly rncome from line 12 of Schedule l $_--_

5 Schedule J Your Expenses (Oflicia| Forrn 106J)
Copy your monthly expenses from line 22c oi Scheo'ufe J .................................................................................................... 5 _8____00

°"'°‘“' EH‘$‘§BY§le?QO-rr B'E>"é"‘i" °l¥il’§bfi’flb‘?fl‘éa”'"Er"tfdié:€l"i'i?é*?fff§'d§°:§'£?‘£% Page 3 o°f'%‘"d °'2

Debtor 1 Mvor\ S'\"u (-+ PVF+L’ Caso number putnam

fnl Name Mlods Nnm¢ Lm Nam-

m Answer These Questions for Adminlstratlve and Statistical Records

 

6 Are you filing for bankruptcy under Chapters 7, 11, or13?

n No. You have nothing to report on this pari of the iorm. Check this box and submit this form to the court with your other schedules
Yes

7. What kind of debt do you have?

n Your debts are primarily consumer debts. Consumer debts are those ”incurred by an individual primarily for a personal
family. or household purpose.” 11 U.S.C. § 101(8). Fr|| out lines a-Qg for statistical purposes 28 UtS.C. § 159.

¥our debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

ti. From the Statemenf of Your CurrentMonthfy income: Copy your total current monthly lncorne from Offlcial
Forrn 122A-1 Line 11: OR. Fom'l 122B L|ne 11. DR. Forrn 1220-1 Line14. 5

 

 

 

s Copy the following special categories of claims from Part 4, line 6 of Scheduie E/F:

 

Total claim
From Part 4 on Scheduie E/F. copy the foilowing:
Qa. Dornestlc support obligations (Copy line Ga.) 5
Elb. Taxes and certain other debts you owe the government (Copy line Bb.) 3
Eic. Claims for death or personal injury while you were intoxicated (Copy line 6c.) 5
Qd. Student ioans. (Copy line Bf.) 3
Be. Obligat|ons arising out of a separation agreement or divorce that you did not report as s
priority cia|ms. (Copy line tig.)
Ql. Debis to pension or profit-sharing plans. and other s=m.lar debts. (Copy line 6h.) + s
Bg. Tota|. Add lines 9a through 9f. s

 

 

 

°'"°‘°' F°'c"}§§§“Ts-SH'?§?SF{ °`" 355”1"“|"-]11'&"3'°§§75$7'1“§" s'”r§"ri'r"i§r'i'e"ci°'i"fl'€)"?/ls 09:34:25 Page 9 of°§°ez°fz

Fi|| in this information to identify your case and this iiiirig:

mmi M°" asst €;'::..i'r/

DebtorZ
{Spmso.ii‘ii'ng) FheM-i-

 

United States Bankruptcy Court for the: Dist.rict of

Case number

 

El check iithis is an
amended filing

 

 

Oflicial Forrn 106A/B
Scheduie AIB: Property wis

in each category. separately list and describe items. List an asset only once. if an asset fits in more than one cetegory, list tiie asset in the
category where you think it fits best. Be as complete and accurate as possibie. if two married people are filing together. both are equally
responsible for supplying correct information lt more space is needed. attach a separate sheet to this fonn. On the top of any additional pages.
write your name and case number iii kno'itm). Ariswer every question.

 

Descrlbe Eacii Residenco. Building, Land, or Other Real Estate You Own or Have an interest in

1. Do you own or have any legal or equitable interest in any residence, hullding, land, or similar property?

jim GdtcPariz.

U.Yes Where' is lite property?

 

 

 

 

 

 

 

Whatlstheproperty?€hedtaiititaieppiy. mnmdedud ldammuempwns pm
n Si'ngie-famiiy home the amount of any soci.ired claims on Scheduie D.
1_1_ . . . . CraditorsWhoHeveClaimsSecuredoyProperry.
Sm l if ue` or cum d _ son n Duplex or multi-unit building
n condom'"lum °' cooperative Curmnt value of the Curront value of the
Cl Manurai:iured or mobile home entire property? portion you own?
El Land 5 5
El investment property
_ l:| umw Describe the nature of your ownership
c"y Sm° z"' c°d° m oth interest (such as fee simpie, tenancy by
er the entireties. or a life estate), if knovim.
iiilho has an interest in the property? check one.
Ci debtor 1 only
County a Debtor 2 only

n Check ifthis is community property

Cl nestor 1 and Debtorz tirin . .
(see instiuctions)

Cl At least one of the debtors and another
Other information you wish to add about this itam, such as local

 

 

 

 

 

 

 

 

property identification numhor:
if you own or have more than one, list here:
what 18 the pmpeny? shed all mm app“" Do not deduct seci.irod define or exemptions Put
m Single~family horne tire amount of any secured claims on Scheduie D:
1.2_ . . . . auditors time rim curtis sewmdoyempettit
sheet address ir minute dr outer description g mm cfr _m"|"`""'t b""d"_'g
C°“d°m¢"'um °r l=i¥*°i¢*¥'ai“'\a Current value of the Curront value of the
IJ Manufaciured ermebile home entire property? portion you own?
n Land $ 5
n investment property
t Describe the nature of your ownership
Ciiy Staia zlP code g T'"'°sha'° interest isucii as fee slmple. tenancy by
0"‘3" the ontireties, or a life ostaw}, if known.
iiilho has an interest in the property? Check orie.
Ei odvtori otin
mw n Debtor 2 only
n Debtor 1 and Debtor 2 only n Check if this is community property
n At least one of the debtors end another (5€€ insu'\ldi°n$)

Other information you wish to add about this itom, such as local
property identification number:

 

nm~~ annum ca -_-

CaSe 18-12790-'[7 DOC 1 Filed 11/07/18 Entel’ed 11/07/18 09. 34. 25 Page 10 0159,

A/rz

Debtor t

1.3.

Ya’°" .....5..{‘.:»(¥ fish

 

Street address, ii aveilable, or other desu'iplion

 

 

 

What is the property? Check all that apply.
Cl single-family home

El onplox or moment building

cl Condominium or cooperative

 

Case number wm

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Sdleduie D.'
Cledl'tors iiilho Have Cial'lrls Secl.lred by Property.

Current value of the Cun'ent value of the

 

 

 

 

n Manuiactured or mobile home unum pmpany? portion you M?
|:l Land 5 $
i:l investment property
c- sum zip cod mesh m Describe the nature of your ownership
ny a g T' interest (such as fee simpie. tenancy by
O""°' the entireties. or a iiie estate), ii known.
Who has an interest in tila property? Check one.
El oohlor1 only
county n Debtor 2 only
Ei ooblor 1 and oovlo¢ 2 only n Check lithls ls community properly
cl At least one of the debtors and another (see mww°ns)
Other lniomlation you wish to add about this ltem, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages s
you have attached ior Partt. Writethat number here._ .. ...

Describe Your Vehicies

 

 

 

 

Do you own, leasel or have legal or equitable interest in any vehiclesl whether they are registered or not? lndude any vehicles
you own that someone else drives. ll you lease a vehicle, also report il on Scheduie G: Executory Corltracts and Unexpired l.eases.

:i. Cars, vans, tl'ucles, hactors, sport utility vehicles, motorcycles

o
E|Yes

3_1_ Make;
Model:
Year:
Approximale mileage:
Oti'ler iniol'lnalion:

if you own or have more than onel describe here:

32 Make:
Model'.
Year.
Approximale mileage:

Other iniormation_-

---1.“

CaS€ 18-12790-'[7 DOC 1

Who has an interest in the property? Check ono.

El ooblori only

EI oeblor 2 only

El oohlor 1 and oohrorz only

a At least one of the debtors and anoiher

El cnooli irons ls oonimunny properly (soo
instructions)

iiilho has an interest in the propelty? chooli ono.

El oohlor 1 only

cl Debtor 2 only

El Debtor 1 and Debtor 2 only

cl Al least one oi lite debtors and another

n Check iithis is community property (see
instructions)

Do not deduct secured claims or exemptions Put
the amount ol' eny secured claims on Scheduie D:
Crel:i'rors Who Have Claims Secured by Properry.

Current value of the Cur'rent value ot the
entire pmperty? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any seemed claims on Sdredule D:
Credr'l‘ors Who Have Claims Sewred by Property.

Current value et the Cun'ent value of the
entire property? portion you own?

Filed 11/%/}8 Eritered 11/07/18 092 342 25 Page 11 Oi 591

Doblnr 1 RWA HS‘};UF“\" gx»\‘\r

3_3_ Malre:
Model:
Year.
Approximate mileage:
Other iniormaiion:

.'i_4 Make:
Model:
‘(ear.
Approximaie mlleage:
Oiher infonnaiion:

iiilho has an interest in the property? choi-ir one

m Debtort only

L'.i ooblor 2 only

Cl Debtor 1 and Debtor 2 only

l:l Ai least one of the debtors and another

n Check ii this is community property (see
instructional

Who has an interest in the property? Chedr one.

cl Debtor 1 only

Cl ooblor 2 only

El ooblor 1 and oeblor 2 only

n At least one of the debtors and another

l`.`| chaclr lr this la community property (see
instruciiorls)

Case number lilqu

Do notdeductsecl.lredclaimsorexemptions. Put
the amount d any secured claims on Scheduie D.'
Cred'tors Who Have Claims Secured by Propen'y.

Current value ot the Cunent value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount oi' any secl.lred daims on Scheduie D:
Crodl"lors Who Have Claims Secured by Properiy.

Current value of the Current value of the
entire property? portion you own?

4. Watercrait, aircrait, motor homes, AWs and other recreational vehictas, other vehicles, and accessories
Yples: Boais. trailers, molors. personal waiercrali. ishing vessels, snowmobiies, motorcycle accessories
N

o
l:l Yes

4.1. Make:
Model:
Year2
Oiher information

li you own or have more than one, list here:

4_2_ Malte:
Model'.
Year.
Oiher lnformatlorl:

5 Add the dollar value ot the portion you own for all el your entries irom Part 2, including any entries for pages

Who has an interest in the property? Check one.

n Debtor1 only

m Debtor 2 only

n Debtor1 and Debtor2 only

El Al least one ortho debtors and another

El Check ii this is community property (see
instructional

Who has an interest in the property? cnodr one
n Debtor 1 only

cl Debtor 2 only

Cl ooblor1 and ooblorz only

n Al least one of the debtors and another

El Check ifthis is community property (see
iru;tluctions)

you have attached for Part 2. erte that number here ............................ __ __

Do not deduct seemed claims or exemptions Put
the amount of any semled claims on Scheduie D:
Credr'iors Who Have Claims Secured by Propeliy.

Current value ot the Current value of the
entire property? portion you own?

Do not deduct sec\a'ed da'ms or exemptions Put
the amount ol' any secr.lred daims on Scheduie D.'
Credr'tors Who Have Claims Sacuredby Property.

Current value of tl'ie Current value of the
entire property? portion you own?

Case 18-12790-t7 DOC 1 Filed 11/A7f8 Entered 11/07/18 09: 34: 25 Page 12 Of 593

 

Debtort wm &+“ur'|' Pvr +.' Case number pmi
Flntilim ildlll ultch
Deecribe Your Persohal and Houeehold items

Do you own or have any legal or equitable interest in any of the following items?

B. iiouseho|d goods and furnishings
Exampies Major appliances fumitnre1 linens, china, kitcherlware

No
Yes. Desr.:ribe .........

7. Eiect.ronlcs

Examples.' Televisions and radios; audio. video, siereo, and digital equipment computers. printers, scanners; music
collections', electronic devices including cell phones. mmcras. media playersl games

E|No

§lvos_oosoribe .......... leila-loft Comkar'

e. Collectibles oi value

Examples: Antiques and tigurines; paintings. prints. or other artwork; books. pictures, or other art oblecis;
stamp. coin. or baseball card collections,' other coilections, memorabl|ia. collectibles

en
Yes. Describe ..........

9 Equipmerlt for sports and hohbles

Examples: Sporls, photographic exercise. and other hobby equipment bicycles. pool tables. golf ciubs, skis; ounces
and kayaks; carpentry toois; musical instruments
N-No

Ei Yes. Descnbe ..........

10.Fireanns
Exampies: Pistols, riiies, shotguns, ammunition, and related equipment
Nl:l
El Yes. Desaioe ..........

11. Ciothes
Examples: Everyday clother., hirs. leather coats. designer wearl shoes, accessories
n No

E`Yoo.oesorne.......... q -éw ¢cl[l $e+g op r..lo'H\'Mj ii-'-Wl$l Slace$)
12.Je\lveiry J°Lke+$‘ e-|_L

Exarnples: Everyday jewelry costume jewelry, engagement rings. wedding rings. hetrion jewelry. watches, gems,

gold. silver
d No
Ei Yes. assume ...........

13. Non-iann animals
Exampies: Dogs, cats. birds. horses

en
Yes. Describe ...........

14 Any other personal and household items you did not already list, including any health aids you did not list

§:;.Givespeciiic books( dra\)né gay M°S‘Hy Ol¢l€(_

infonnation. ..............

15 Add the dollar value oi ali of your entries from Part 3, lncluding any entries for pages you have attached
forPartE.Writethatnumherhere.._ . .. _ _. ..

....-)

Current value of the
portion you ovlm?

00 not deduct eectlred claims
or exemptionsl

 

$

$

$

s 200

s

$

s 100
s__§_$°_

 

 

 

Case 18- 12790- t7 DOC 1 Filed 11§7/2§3 Entered 11/07/18 09:34:25 Page 13 of 59"/

Debtor 1 devon S'+Jdr+ P\J r+"' Case number memo
ne nm won m w mm

Describe Your Flnanclal Assets

Do you own or have any legal or equitable interest in any ot the iotlov\ring? Clll"nf VB|I!€ 0|'\|19
portion you ovlm?
Do not deduct secured claims
or mmptions.

16.Cash

Examples: Money you have in your wallet, in your home, in a sale deposit box, and on hand when you lite your petition
n No
$Yes................... ........................................................................... cash. __mmmm_mn n s l 0 0

 

17. Deposits ot money
Exempies: Checking, savings, or other iinancial amounts; oertihcat% of deposit.' shares in credit unions. brokerage houses,
and other similar institutions li you have multiple accounts with the same institution list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l:l No
¥es instian name:
11.1. Checlu'ng amount d ` /` ! 5 H 0
111 Checking amount $
113. Sevings account $
17.4. Savings account s
17.5. Certiticstes of deposit 5
11.6. Other iinancial account s
17.1. Other iirlanu'ai account 3
17.|. Other financial account 5
11.9. Other Enancia| account s
18. Bonds, mutual funds, or publicly traded stocks
Exemples: Bond iunds. investment accounts with brokerage limts, money market accounts
o
n Yes institution or issuer named
19. lion-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnershlp, and joint venture
g No Name of entity: % of ownership:
l:l Yes. Give specific O°/o % s
information about 0%
0% .,,, s

 

hease I3-12790-t7 Doc 1 Fllécl il/W¢§ `Emereol 11/07/18 09:34:25 Page 14 of 55

Debtort devon .S+V¢\"+ &r' +1-' Casenumberownnl
Fi\¢|lllli mm L.lNIlDI

2d Government and corporate honda and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers' checks. promissory notes and money orders.
nico-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

mo

Cl Yes. Give specitic issuer name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iniom'latlon about
8
$
21. Retirement or pension accounts
Examples: interests in lRA. ER|SA. Keogh. 401(|¢). 403(b). thrift savings accounts. or outer pension or protit-sharing plans
mo
Cl Yes. List each
account separately_ Type of account institution name:
401(lr) or similar ptan: $
Pension ptan.' $
lRA: 5
Reu‘rement accounts $
Keogh: $
nutritional amount $
Aodlh'onal account $
22. Security deposits and prepayments
Your share ot all unused deposits you have made so that you may continue service or use from a company
Examples: Agreernents with landlords. prepaid rent. public utilities (electric. gas, water). telecommunications
cornpanies. or others
F\No
0 Yes institution name or individua|:
Electric: s
Gas.' s
Heating oi: s
Security deposit on rental unit s
Prepaid rent $
Telephone: s
\nhter: s
Ftented iumiture: s
Other: s
23. Annuities (A contract for a periodic payment of money to your either for life or for a number of years)
mo
n Yes_.... issuer name and desuiption:
$
$

 

----l -d-+--¢. .._ _

- ease 13-12790-17 Doc 1 l=lléd'1`1/0/g(/1% lEntereol 11/07/18 09:34:25 Page 15 of 56

 

Debtor-1 hugh HVU~F+ Pvf'+l- case number nmi
F Num- tlei¢um unum

24.interests in an education iRA, in an account in a qualiiied ABLE program, or under a qualified state tuition program
26 U.S.C. §§ 530(b)(1). 529Atb). and 529(b)(1).

No
n Yes ' " ' " institution name and description Separaiely tile the records of any lntereeis.11 U.S.C. § 521(¢:):

 

 

 

25.Trusta, equitable or future interests in property {other than anything listed in line 1). and rights or powers
exercisable for your benefit
No

El vee. Give spednc
information about them . .. $

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: inlemel domain names. websites. proceeds from royalties and lioereing agreements

NO

l:l Yes. Give specific
information about them.. . $

21. Licanses, franchises and other general intangibles
Exampies: Buiiding pennits, exclusive licenses cooperative association hoidings, liquor lioenses. professional licenses

pan
m Yes. Give specific
information about them.. . $

Money or property owed to you? Current value ot the
portion you own?
Do not deduct accrued
claims or exemptions

28 Tax refunds owed to you

El Yes. Give spednc information Fedm,.
about ihenr. including whether
you already liled the returns State-.
and the lax years. mm

29. Family support
Exampies: Past due or lump sum alimony, spousal support. child support. maintenance, divorce settlementl property settlement

ND
Yes. Give speci&c inion'nation_..._.._.._..

Atirnony' 5
Mamnanoe; s
Support: 5
Divorce settlement $
Property settlement $
so, Other amounts someone owes you
Exampies: Unpaid wages. disability insurance payments. disability beneiits. sick pay. vacation pay, workers‘ compensation
Sociai Security beneliis; unpaid loans you made to someone else
Ne
n Yes Give speciic infom'ration....._......... s

+ Ca§é'18-12790-t7 Doc 1 Filéd '1'1/§;{1@ 'Entered 11/07/18 09:34:25 Page 16 of 597

Debtor 1 P° n S"'Jdr“\' RJ(+!* Cese number nmi
mm uni rim mm

31. interests in insurance policies
Exarnples: Heailh. disabiiily. or life insurance; health savings account (HSA); credii. homeowners. or renter's insurance

No

n Yes- Name n\e insuranm mmpany Company name_ Bene§cia|'yj Sulml'id!l’ 0¢ refund \iHli.lB.
of each policy and list its value..

3

 

 

32. Any interest in property that ls due you from someone who has died

ii you are the beneiiciary of a living lrusl. expect proceeds from a life insurance policy. or are ctrrrently entitled to receive
property because someone has died.

No
l:l Ves. Give specihc information ..............

33. Claims against third partles, whether or not you have iiiod a lawsuit or made a demand for payment
Examples: Accidenis. employment disputes. insurance cialms, or rights to sue
No
Ei Yes. oesuibe esm dalm. ....................

34.0ther contingent and unliquidated claims of avery nature, including counterclaims of the debtor and rights
to t off claims

No
Ci Yes, deserve each daim. ....................

as.Any tinanciai assets you did not already list

,E`/No

cl Yes. Give spediic inlonnalion....... s

 

36. Add the dollar value ol all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here.. ...._.._.._..') $_,_|'lo_

 

 

 

Describe Any Business-Re|ated Property You Own or Have an interest in. List any real estate in Part 1 .

 

:7. Do you own or have any legal or equitable interest in any business-related property?
¢B:No. Go to Part B.
El Yes. cocaine aa.
Current value of the

portion you own?
Do not deduct seemed claims
or exemptions
3a Accounts receivable or commissions you already earned
No
n Yes. Deccribe.
$
39. Office equipment, fumishings, and supplies
Els ' Businesa-re|ated mrnputers, soi‘tvvaro. modems. prirrbrs. copiers. tax machines. rugs. ie|ephones. desks. drairs, electronic devices
No
Ei Yes.oesuihe. s

Debwr 1 \ von d dr Case number miami
n nn ram annum

40.Machinery, fixtures. equipment, supplies you use in business, and tools of your trade

,B./~o

El Yes. oewive....... s
41.inventory
No
Ei Yes. oeseibe....... 5

42.interests in partnerships or joint ventures
No
n Yes. BESU'ibE ....... Name of enmy._ % al Me[ship_

43. mer lists, mailing lists, or other compilations
No
cl Yes. Do your lists include personally identiiiable information (as delined in 11 U.S.C. § 101(41A))?

n No
Cl Yes. oescn'be......_.

M.Any usiness-related property you did not already list
No
L_.l Yes. Give specitic

inlorrnalion _________ _»-_

M

 

 

 

 

M“MMM

 

 

45_ Add the dollar value of ali of your entries from Part 5. including any entries for pages you have attached s o
for Pan s writs that number here .. . . ..-)

 

 

 

Part 5: Describe Any Farm- and Commerclal Flshlng-Reiated Property You Ovvn or Have an interest in.
li'you own or have an inharest in iannland, list it in Part 1.

 

4a Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

o_ Go to Part 7.
a Yes. Goto line 47_

Current value of the

portion you ovvn?
Do not deduct secured claims
orexemptions.
41_ Farm animals
Exampies“. Livesiock. poultry, farm-raised iish
n No
$

' lFease 1§3-1279047 Doc 1 Filéd 1'1'/07;\1§ GEmered 11/07/18 09:34:25 Page 13 of 59 cl

 

 

Debtor 1 § l&mwn msu;\;“ r`\' HPN\::+ 1"' Case number uan

4a Crops-either growing or harvested

l:lNo

cl Yes. Give specific
iniomiation. $

49.Farm and fishing equipment, implements. machinery, fixtures, and tools of trade
Cl No

so. Farm and fishing supplies, chemicais, and feed

n No

si.Any iann- and commercial fishing-related property you did not already list

l:l No
n Yes. Give speciiic

intonnatlon. $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached s
for Part 6. iiilrite that number here... .,. .. ___..__._.....9

 

 

 

Describe All Property You Ov\ln or Have an interest in That \'ou Did Not List Above

53. Do you have other property of any kind you did not already llst?
Exemples' Seeson tid¢eia, mumry club membership
No

Yes. Give specilic
inionnation.

 

 

54.Add the dollar value of all of your entries from Part 1. iiilrite that number here __ . .. -) $

 

 

List the Totals of Each Part of this Forrn

 

ss.Pam:rotali-eaies¢aw,nnez -) s 0

 

ss. Part 2: Total vehiclesl line s s O

5?. Part 3: Total personal and household items, line 15 $ 3 s o

sa. Paru: Total financial assais, lineas s__l‘§{O__
59. Part 5: Total business-related property. line 45 $_Q_
60. Part 6: Total farm- and fishing-related property, line 52 $ g

el .Pan 7: rural other property nor lemd, line 54 + 5 §2

62.Total personal property. Add lines 56 through 61. $ 5 j o Copy personal properly total ') + $ ._'i 10

 

63.Totai ot all property on Scheduie NB. Add line 55 + line 62. $ 5 3 o

 

 

 

Case 18-12790-t7 DOC 1 Filed 11/07/;:§‘3/6 Entered 11/07/18 09: 34: 25 Page 19 of 59 10

Fll| in this information to identify your case:

Debtor 1 mw n S+)d'('|, put-41

Fnl Name Mldi'll Name Lat Name

Debtor 2
(Sp°u!& li' l'lling] Fir\lNlme tldcll Nlme Lulhilrrie

 

United Slatcs Bankruptcy Court iorlhe Disiricl of

C':i:e number n Check if this iS ali
l "°`”"’ amended E|ing

 

 

 

Ofncial Form 106C
Scheduie C: The Property You Claim as Exempt ome

Be as complete and accurate as possible. ii two married people are ming together. both are equally responsible for supplying correct |niorrnaiion.
Us|ng the property you listed on Scheduie A/B Property (0ll'icial Form 106NB) as your sourcel list the property that you claim as exempl. ll more
space is needed. nil out and attach to this page as many copies of Part 2 Addili'onai Page as necessary. On the top oi any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so ls to state a
specific dollar amount as exempt. Alternatively, you may claim the i'ull fair market value el the property being exempted up to the amount
of any applicable statutory limll. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds--may be unlimited in dollar amount However, if you claim an exemption of 100% affair market value under a law that
limits the exemption to a particular dollar amount and the value of the property le determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Clalm as Exempt

 

1. Which set of exemptions are you cialmlng? Check one oniy, even i`f your spouse rs filing with you

You are claiming slate and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)¢3)
‘i'ou are claiming federal exemptions 11 U.S.C. § 522tb](2}

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information below.

Brlel description of the property and line on Current value of the Amounl of the exemption you claim Spaclilc laws that allow exemption

 

 

 

 

Scheduie AfB that lists this property portion you own
Copy the value from Check only one box for each exemption
Scheduie A/B
E,;';";,i,,,j,,,,, Mr s 5a m s
Line irom Bd OO”J= of fair market value. up to
Scheduie A/B, any applicable statutory limit
g:sei:ription' d“ gdh:"q news 5 ago cl S
‘ d
Line from l l gu 00% of iair market value. up to
Scheduie A/E any applicable statutory limit
E:se;ription: d_ll_hap k g 5 ,°O cl $
Line from R1 00% of fair market value. up to
Scheduie A/B l any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subjeci lo adjustment on 4.'01!19 and every 3 years ailor trial for cases fried on or alter the date of adjustmeni.)

o
§:es. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
Cl No
0 Yes

ONUHCEHSGU§B-J_Z?QO-W DOC l F$k§€ii@é|.¢®W°].FB°P¢E¥mGTQ'€|'G_Y/©GMF@ 09234225 Page 20 Oi 591€10'_

oahrori i|"Bm:-n/.°V\ m &IV¢\F‘\' R/F+L=

dill Name

m Additlonai Page

Brief description of the property and line
on Scheduie A.»'B that lists this property

Brief
description:
Line lrom
Scheduie A/B
Brief
description:

Llne from
Scheduie A/B.

Brief
description
Line from
Scheduie A/B

Brief
description:

Line from
Scheduie AJB
Brief
description:

Line from
Scheduie A/B.

Brief
description-

Line from
Scheduie A/B

Brief
description
Line from
Scheduie A/B.-
Brief
descnpuon

Line from
Scheduie A/B

Bnei
descnpnon

Line from
Scheduie A/B

Brief
description

Line from
Scheduie A/B
Brief
description

Line from
Scheduie AJB

Brief
description:

Line from
Scheduie A/B.

LI\|NII'M

Current value el the
portion you own

Copy the value from
Scheduie A/B

Case number armour

Amount ot the exemption you claim

Check only one box for each exemption

Cl$

[:l 100% affair market value. up lo
any applicable statutory limit

Els

Ci 100% of fair market value. up to
any applicable statutory lim|l

Els

l:l 100% of iair market value. up to
any applicable statutory limit

E|s

Ci 100% or rair market value. up io
any applicable statutory limit

Cls

n 100% of fair market value. up to
any applicable statutory limit

Cls

L'.] moirii orrair markei value. up to
any applicable statutory limit

Els

n 100% of fair market value. up to
any app|:cab|e statutory limit

 

E|s

l:l 100% of lalr market value. up to
any applicable statutory limit

l'_'ls

EJ wait or iair market value. up to
any applicable statutory limit

Cls

m 100% of fair market value. up lo
any applicable statutory limit

Els

g 1005»5 oilalr market value. up lo
any applicable statutory limit

Els

n 100% of lair market value, up lo
any applicable statutory limit

Spec|llc laws that allow exemption

 

Omcan$elM-J_Z?QO-t? DOC 1 FSHU§“]§J§UFFT®P°'EHPSI‘§U‘T!RJW']!B 09234225 Page 21 O‘PQ?QQ- °'-

Fl|i in this lnforrnation to ldcntiiy your casc:

center 1 i V‘W'i S`k)¢\r`i' PVr-+l»

Firs Nlme Miridl Name Lasl Name

Debtor 2
LSP°\J!E. lli'llingi FusiNlme kidde Name Lul|lame

 

United States Bankruptcy Courl lorthe Dlsll'ici Oi

 

Case number

mmi Cl check ifihis is an
amended filing

 

 

Officiai Form iOSD
Scheduie D: Creditors Who Have Claims Secured by Property 12r1s

 

 

Be as complete and accurate as possible. il two married people are filing together, both are equally responsible for supplying correct
lniormation. lf more space is needed. copy the Additlona| Page, till it out, number the entries, and attach lt te this form. On the top of any
additional pages, write your name and case number iii knowni.

1. Do ny creditors have claims secured by your property?
%llo. Check this box and submit this iorm to the court with your other schedules Vou have nothing else lo report on this lorm.
ill Yes. Fiii in ali or me information oeiaw.

List Ail secured claims
Coiumn A Column B Coiumri C

2. List all secured claims. ll a creditor has more than one secured clalm. iisl the creditor separately Am°um of claim value of collum-ag unsecured
for each claim. ll more than one creditor has a particular claiml list the other creditors in Part 2. 09 m deduc| me that supports this portion

 

 

 

 

 

 

Credltor l Name

 

Number Streel

 

 

Ciiy Staie 21 = E:de

Who owes the debt? Check nne.

cl Debtor l only

n Debtor 2 only

i:l Debtor l and Deblcrz only

i:l At least one of the debtors and another

|Zi check ir this claim relates to a
community debt

Date debtwas incurred

As much as possibie. list the claims |n alphabetical order according to the creditor's name. value ofco"at,m|_ claim " any
iii Deacribe the property that secures the clalm: S 3 5
Ci'adilor: Name ' 'i
Number Stroet . _ _ _ _ ,. . _ _r
Al ol' the date you llle, the claim ls: Check all thai apply.
n Conlingent
n Unliquidated
Cll)' Slalo zip C$d€ n Disputed
Who owns the dobt? Check one. Nature of llen. Check ali that appiy.
n Debtor 1 only n An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
C] comm-l and oebwr 2 only i:l Statutory lien (such as tax lienl mechanic s lien)
n At least one of the debtors and another n Judlim°m 'i°" from a lawson
i:l Other linciuding a right to otfsel)
ill Check ll this claim relates to a
community debt
l;i_ato debtwas incurred _ _ ____ __ _ Last 4 digits oi account number__ __ _____
iiz'! Descrlbe the property that secures the clalm: $ $

 

i
___. _r

As ot the date you flie, the claim ls: Check all that apply

n Conlingei'l

n Un|lquidatcd

n iJisputed

Nature of |len. Check all that apply.

n An agreement you made (such as mortgage or secured
car loani

i:l Statutory lien (such as tax lien. mechanic's lien)

i:i Judgrnc-*.l lien from a lawsuit

cl Other tincluding a right to oilsel)

Last 4 digits of account number__

Add the dollar value el your entries ln Co|umn A on this page. write that number here: h_._..._._.__ l

Olhcia§@§\eilih§'J'Z?QO't? DQi§ie'ilule E:ii§£iilpoiuwzd:i-§ve CEM£§€¢Q!'WAB§!QQ:SA':ZB Page 22 QLS%Q Oi_

haven §‘-{var-»l' Pur»i'r,

Fl'si Name |»bdde Name l.ul Nlrlle

Debtor 1

Case numbsrl»rltntnm

 

 

 

 

 

 

 

 

 

Addm°nal Page §oiumn_A_ _ _ C_§loi;.rmn ? uaw _ lC_:ollirrlrl Cd
moun o c a nl a ue o co ra nsecure
Atter listing any entries on this page. number them beginning with 2.3, followed no nm deduct me mm supports mls pardon
by 2'4' and 5° '°nh' value et collateral. €|B|m ll eny
Descr|he the property that secures the claim: 3 5 5
Credllors Name _
Number §reet !
As ol' the date you lile, the claim ls: Check all that apply.
n Contingent
city §tie zip cane Cl unliquidated
n Disputed
Who owes the debl? Check one Nature er lien. cheek en that eppiy.
m leinf'| only l:l An agreement you made (such as mortgage or secured
n Debtor 2 only car loan)
g gmme and Debtor 2 only n Sletutory lien (such es lax l en, mechanics iienl
n At least one oi the debtors and another n J“dim°"l lien "°m a 'BWW“
g Other (including a right to oftset)
U cheek irliti= claim relates te a
community debt
Date debt was incurred Last4 digits ot account number_ _ _ _
E Deecribe the property that secures the cialm: 5 5 5
Credltor`s Name ._ . _ . _. _ . _
Number §'ireet __ __ _ __ _ _ ___ _ _ _
As oi' the date you tilel the claim ls: Check all that apply
m Contingent
|Il unliquidated
Ctty State ZlP Code n oispmed
wh° °w°s me debt? Check °n°' Nature oi lien. Check all that apply.
n Debtor 1 only n An agreement you made (such as mortgage or secured
i:l Debtor 2 only carloan)
n Debtor1 and Debtor 2 only n Statutorylien (such as tax lien. mechanic's lien}
l:l At least one cit the debtors and another Cl .iudgment lien lrom a lawsuit
E] cheek it this claim relates to a n om°'('"°'“d'"g a "gh' '° °"”')
community debt
Date debt was incurred Last 4 digits oi' account number_____ ____ _ _

 

Creoitor‘s Name

 

Number

Streel

 

 

Clly gtete le_=_Code

Who owes the debt? Check one.

E]
Ci
Ci

Debtort only
Debtor 2 only
Debtor 1 and Debtor 2 only

n At least one oi the debtors and another

|:l

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Co|umn A on this page. Write that number here:
ii this ls the last page oi' your iorrrl, add the dollar value totals from all pages.

Write that number here_:

 

 

 

 

 

Descr|be the property that secures the claim: $ 5 $

AS of the date you fl|e, the claim is: Check all thatapp|y.
n Contingent

n Unliquidated

n Disputed

Nature oi lien. Check ali that epply.

l:l An agreement you made (such as mortgage or secured
carloanl

n Stalutory lien (such as tax lien, mechanics iien)

m Judgrnentlien from a lawsuit

cl Other (inc|uding a right to oilset}

Last¢l digits of account number_

 

oneiefi=@§i@l &3'12790't?tduttlQQFPJge etEUi%GniLla/=Q?Jalt%re nEUiBiBSlalrie/§itlbie% QQ»&BM P<'J\Q€ 23 Ciitg'i£ er_

Debtor 1

i von Srlvdr-l' P~)r-l'v

F lNlrrie Mldrll Name Lnt Name

Case numberrrrinewni

List others te se l~letiried rer a neat That ven Already Lleteri

Use this page only ii you have others to be notified about your bankruptcy l'or a debt that you already listed in Part 1. For exampie. il a collection

agency ls trying to collect from you ior a debt you owe to someone eise, list the creditor in Part 1, and then list the collection agency here. Slmilariy. il
you have more than one creditor for any oi the debts that you listed ln Part 1. list the additional creditors here. ii you do not have additional persons to

be notified lor any debts in Part 1, do not i||l out or submit this page.

E

 

Name

 

N|.ll'nbdr

Strlset

 

 

City

Siate

Z|P Code

 

Name

 

Number

Street

 

 

city

Statc

ZlF Code

 

Name

 

Number

Street

 

 

city

E

State

ZlP Code

 

Name

 

Number

Streei

 

 

Clii

Siaio

ZlF‘ Code

 

Name

 

Number

Sii¢ei

 

 

City

State

ZlP Code

 

Name

 

Number

Strect

 

 

Ciry

State

ZiP Code

on which line in Part 1 did you enter the creditor?

Last 4 digits olaccount number_

On which line ln Part1 did you enter the creditor?

Last 4 digits oi account number_

On which line in Part t did you enter the creditor?

Last 4 digits of account number _

On which line in Part 1 did you enter the creditor?

 

Last 4 digits ot account number

On which line in Part 1 did you enter the creditor?

Last 4 digits of account number _

 

On which line irl Part 1 did you enter the creditor?

Last 4 digits oi account number

ornaiet$&§€io&iB-12790-t7 DQQ tierstlii|£tilr B=Jert?iiJr§wnJi-iii€ttitiiinl&i£lr?e’l§/ 98§&4?'25 P<'J\Q€ 24 ng'§§_ er_

Fi|| in this information to identify your case:

erect

beaten M°n

DebiprZ
(Spouse. liftitngi hamm

Et;*"

Ldlhll-

 

United States Bankruptcy Court for the:
El cheek it this is an

 

 

 

 

?,fm;“h°' amended filing
Ofticial Form 106EIF
Scheduie ElF: Creditors Who Have Unsecured Claims tzns

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIDRITY claims and Part 2 for creditors with HONPRIORITY claime.
List the other party to any executory contracts or unexpired leases that could result in a clalm. Also list executory contracts on Scheduie
A/B: Property (Ciil'icial Fonn 106AIB) and on Scheduie G: E\'ecutory Corrtracts and Unerrpired t.eases (Oftictal Fonn itiBG). no not include any
creditors with partially secured claims that are listed in Scheduie D: Creditors iMro Have Claims Secured by Properry. lt more space is
needed. copy the Part you need, till lt out, number the entries in the boxes on the ieft. Attach the Contlnuation Page to this page. On the top of
any additional pales, write your name and case number (lf knovm).

List Ail of Your FR|OR|TY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.
n Yes.

2. List all et your priority unsecured clalms. it a creditor has more than one priority unsecured claim. list the creditor separately for each ciaim. For
each claim listed, identify what type of claim it is. ll a claim has both priority and nonpriority amounis. list that claim here and show both priority and
nonprion'ty amounls. As much as possible, list the claims in alphabetical order according lo the creditor's name. ifyou have more than two priority
unsecured claims, fill out the Continuation Page ol Fart 1. lf more than one creditor holds a particular claim. list the other creditors in Part 3.

(For an explanation oi each type of claim. see the instructions for this form in the lnstruction bookiet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority Nonpriorit'y
amount amount
2.1
Last4 digits of account number _ _ _ _ 5 5 $
P'rlu'lty Cretilot's None
When wm the debt lncurred?
hharl.'rer Slmot
As of the data you tila, the claim ls: Check att that apply
any gm ap com n Contingent
Ei untiqutaatee
Who incurred the debt? Check one. n mgmde
ill center 1 enry
D Debtan onry Type of PRIOR|TY unsecured claim:
g center 1 end center 2 only n mm mppaa mdah.ms
M least one d me m md another n Taxes and certain other debts you owe the government
Cl Check iithis claim is for a community debt n claims redeem or mm iniuw mae you mm
is the claim subject to otiset? hmw
iii Ne Cl omer. speery
m Yes
I;'z | Last4 digits ofaccount number _ _ ____ ____ 5 s s
Priorlty Cretit:rs Name
When was the debt incurled?
timber street
As ofthe data you flie, the claim ia: Chedt all that apply
m Conlingenl
city state er cone n Unliquidated
Who incurred the debt? Checit one. n Di’pu”d
n uaw 1 °"'v Type ot PRiOR.iTY unsecured ctaim:
Cl Debtor 2 only

ill beaten end oenterzeety
n At least one of the debtors and another

l:l Check ii this claim is for a community debt

i:l Dornestic support obligations
n Temesand certain etherdebtsyouowethe govemment
cl Claims for death or personal injury white you were

 

intoxicated
le the claim eubieet te etreet? Ei omer. speed
n No
g Ves

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 25 of 59

E/F

man Y£_von msu_i:)er‘\~ gayle
-

Al'ter listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so iorth.

Part 1:

ij

|.'.Iase number tunnel

your PRIDR|T\' Unsecured Claims - Continuation Page

 

 

 

 

 

F-’riarity Credtor'a Name
Nll'rber Street
City Stata ZiP Code

iiilho incurred the debt? Check doc

l:l Debtor1 only

El debtor 2 only

i.`.l denton and debtorz only

m At least one oi' the debtors end another

n Check if this claim is for a community debt

 

 

 

 

is the claim subject to offset?

cl No

cl *fes

Flia'iry Creditor's Nm

Nt.lr\bsr Slreet

Chy Stata ZF Code

Who incurred the dabt? Check dne.

El oeotrrr 1 eniy

D deowrz only

Cl denton and debtor 2 orly

cl Ai least one ot the debtors and another

l:l Check if this claim is lor a community debt

 

 

 

 

la the claim subjectto offset?

Cl No

n Yes

Priortty masters Name

Ntl'rlb¢ Slreat

city Slaw zP code

iiilho incurred the debt? Check one

n Debtor1 only

|J dever only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and enoti'tcr

n Check it this claim is inr a community debt

is the claim subjecttd offset?

mild
DYes

Total claim Priority

3 mount

Last4 digits of account number _"

When was the debt lncurred?

As of the data you flie, the claim ls: Check eli that apply.

m Contmgent
Cl unliquidated
m Dispuhd

Type of FR|DR|'|'Y unsecured clalm:

n Domsstlc support obligations

cl Taxes and certain other debts you owe the government

Cl claims far death or personal injury white you were
intoxith

n Other Smdily

 

Last-1 digits of account number _ __ $ $

When was the debt incurred?

As of the date you iiie. the claim ls: Check ali that apply.

n Conlingent
El unliquidated
El disputed

Type of PRlORlTY unsecured clalm:

n Domestic support obligations

El Terreeand certain otherdeotayouowethegovernmenl

El elaine for death or personal injury wine you were
intoxicated

n Other. Speciiy

 

Lastit digits of account number _

When was the debt incurred?

As of the date you iiie. the claim ls: Check ali that apply.

a Cdntingent
Ei uraiquidated
D Dieputed

Type of PR|ORIT¥ unsecured claim:

El domestic support obligations

l:l Taxes andcertairl otherdebtsyou owethegdvernrnent

n Claims for death or personal injury tuttle you were
intoxicated

l:l Other. Specify

 

Nonpriority

amount

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 26 of 59

clc

1

Cese number rrrrrwi

 

List All oi ¥our NONPR|OR|TY Unsecured Claims

s. Do any creditors have nonpriority unsecured claims against you?

Yes

aNo, You have nothing to report in this part Submit this form to the court with your other schedules

4. List all of your nonprlority unsecured claims in the alphabetical order et the creditor who holds each clalm. lt a creditor has more than one
nonpriority unsecured claiml list the creditor separately for each claim. For each claim listed. identify what type ot claim it is. Do not list claims already
included |n Part 1_ li more than one creditor holds a particular ciaim. list the other creditors in Part 3.|1' you have more than three nonpriority unsecured

daims till out the Coniinuation Page of Part 2_

E\ Carr>r-|-ai One,

N¢l'll'ld'|tyCradtr.'rsNa'ne

0 o "ol$`

Nr.rrrber 5

EEicl‘\man, '. ~.rit:>\$ml ami

ZPCM

Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
cl Debtor 1 end Debtor 2 only
cl At least one ot' the debtors and another

El cheek ir this claim is rora community debt

is the claim subject to offset?
a No
n Yes

|~2_\ capital one

rrorrprtorliycroritorrriarne

tie 3;’...?.: 35°"

agreement \r@m int|.;sc£ss
Who incurred the debt? Check one.

trtor 1 only
Debtor 2 only
D oeharr 1 and oehtorz onry
Cl Ar least one or the debtors and anomer

n Check ii this claim is tor a community debt

le the claim subject to offset?
n No
n Yes

|‘~‘_| C-@F_ C-s'rnuP

Nonp'iority£re\itor‘sl~imte '

Po @_o~r§ iiiqu
cmrir~lrr-tr.r'_\rl_o. slateS'o'?o‘*l

ZlFCode

Who lncurred the debt? Check one.
Deblnr1 only
Debtor 2 only

El Debtor 1 and center 2 onry

Ei At least one or the debtors and another

[] Check itthis claim is lar a community debt

is the claim subject to ofteet?
n No
n Yes

Last 4 digits ot account number_ __ __ _

When was the debt incurred? _M

As of the date you tile. the claim is: Check eli that apply
El Contingent

D unliquidated

Cl oispured

Type of NONPR|DR|T\' unsecured claim:

n Student loans

n Ob|igations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or pmm-sharing plens, and other similar bia
pa Otitcr. Speciiy ~

Last4 digits of account number _ _ _

When was the debt lncuned? _H|_#_

As ofthe date you tile, the claim ls: Chedt atl that apply.

n Conlingent

El unliquidated

El nisputed

Type ol' NONPR|ORIT¥ unsecured clalm:

n Student loans

n Ob|'rgations arising out ot a separation agreement or divorce
that you did not report as priority daima

Cl oeotstopeneion or mirr.sharing plans andothersrmrlar rs
gower_speory v_Sr'g§H -' ng_-}$J

Last4 digits of account number __ _ _

when was tire debt rnr:urred? _&°_|:,l_

As of the date you tile, the claim is: Check ell that apply.
n Contingent

El unliquidated

Cl oisputod

Type ot NONPR|OR|TY unsecured clalm:

El evident loans

cl Obilgations arising out of a separation agreement or divorce
that you did not report as priority daims

El oeoutopenaiorror sharing plana.andoth s' ila debts
mgother.$pecify GUS\[]¢SJ - rel&¢l

Total claim

s eo(oo

s 13'_'[%3

=_IL_

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 27 of 59
C !r:

minor 1 vw n S+JW PUF+|/ Case number miami
mem iada- il~l- unum

Your NONPR|OR|T¥ i.lnaecured Claims - Cont|nuatlon Page

 

Attar listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

E E‘ g W_|¢r_ u+;|; _H¢j Last4digitao{accountnumber_____ 5 500

 

 

 

illegality Credicfs Na'naw a o 1
When was the debt incuned? 5
POB oil §ll
As ofthe data you file. the claim ls: Check all treat apply.
_El la;m So TX 'Z?_?_Q_I_
soo zil=codo El comment
C| unliquidated
Who incurred the debt? Check one. n hamm
Dobair 1 only
neiler only Type of NONPR|OR|T¥ unsecured olaim:
El motor 1 and oohm¢z only g Swdem m

n N mt °"° d me d°bm" md m m Obligaiions arising out of a separation agreement or divorce lliat

El check ir uiis claim is ror o community dorn ’°" d"' "°""’°“ '” ""°‘"Y d"”"’

n Debts in pension or profit»shanng plans and aim rdebis
ll me claim annum mm ja ooo. spedu_b!£l¢ia£.l’_-l:&°l;js.j

 

 

 

 

n No
n Yes
+ F;r C°l c - S\}c Lastddigll'.sofaccountnomber_____ s gsa
Nomrloriiy Credllor‘s Name
_Lo_‘Ll$'_OH¢r_Cr¢sls_;JE_ w"°""'”"`°°'°”“"°“"°" _LLQ'°'
sm A.s of the dale you file, the claim is: Check all that apply
m¢h¢lu¢lg ASR 13103
on zcholl- Cl comment
El unliquidated
Who incurred the debt? Check one. n Dispm
Debim'1 only
Ei name only Type or Noiii=aioerrv unsecured daim:
cl Debtor1 and Debtorz only m Smdem m

a Al mt °"° d m d°bm and mm cl Obligalions arising out ol‘ a separation agreement or dillon that

m Check if this claim le for a community debt m md m mp°n”' ‘ " claim

|”_`l nobis lo pension or prone-guarino plans and nmi r doors
to the claim subject to olioot? F 01,,,,_ Sp,d¢, ..

ohio
n Yes

§ s 555

_\j_e-@f‘$°{\ C¢$P\-\'a\ Laat4dlgltsofat:count number _ __ _ _

 

 

 

Nmpri¢l'lly Crediilrs None
when was uio debt inounod? 20 1 ‘_'{
Nle inc m|e\dn¢\. rul
Aa of the data ou ii|e, the claim ls: Check ali thatappl
::mS-l_- C.Slo md¢l_ M N $;Q. 30 3 y '
slate zli= code Cl contingent
Cl unliquidated
Who Incunet:i the debt? Check one. n umw
Deblor1 rln|\ll
Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El oohtorl and ooimrz only n swdmmm

n M best one d me damn and mm n Ob|ipalions arising out of a separation agreement or divorce ll\al

cl Check if this claim is for a community debt you did Mmpm” priority claims

n Deblstnpensionor profil-sliaririg plans_and ' ' rdebls
istnooioimoubieotloonoot? '¢|UE,_SM h!£sme“.. fcc i::gj

uNo
uYos

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 28 of 59
C. /c l..i

dolan uslw r'-\' m€:if'~\'¢_

 

Case number rum-in

Debtor1 __
th||llia
Pa vi 2: Your NONFR|ORIT¥ Unsecured Claims - Continuatlon Page

 

Aiter listing any entries on this page, number them beginning wlth 4.4, followed by 4.5, and so lorth.

 

mirirycredlor’e|~lam

wis Ci-\Sq.§\eu¢. d(` . Sv`\jrc G‘l°
c_uy$_-|-_vai`$ , i;lm¢: _Cp'_.'i|"ll

Z!Pcooe
Who incurred the debt? Check one.

Debwrtonly
ocvbrzomy
El ocnion one ochrmzoniy
El Aiicosioncoimcncomrcanu onoihcr

El cvcci¢ ii unc ciaim ic ror c community debt

ls the claim subject to ofieet?

ClNo
|:lvos

§ ‘\]av\°e_n+ _v$ &H_°`( d loan W¢,QLastlgltsofai:countnumber____

…Cled‘inr‘$l~lame

mea §?¢_imx "'NQSS
wilkey B.-r;re, E& 1872_’§

City Stm ZlPCoCh

Who incurred tile debt? Check one.
Dciiior 1 onry
Debtor 2 only

El ocbior 1 and Debtor 2 only

n At least one d the debtors and another

l'_`l check initio claim ic for o community coin

ls the claim subject to offset?

n No
UYes

N¢,w z ‘c o

Nu'prluitycmrilcr's Nm\e

g 334 ?S7S

Number S

A|QQM¢¢, g him ‘%’!|SQ
city sum aPccoc

Who incurred the debt? Check one

ebior1 only
Debtor 2 only
Cl minn and ooomrzoniy
C] micacionooiihodcniorsand another

VC,¢\V€.

n Check ii this claim is for a community debt

ls the claim subject to otiset?

mile
ahs

Case 18-12790-t7 DOC 1 Filed SE}o‘g/léz Entered 11/07/18 09:34:25 Page 29 of 59

Total ciaim

m%A; CmJ-‘*_ ./The. O`L|,§me_ G_'N,r Last4 digits ofaci:ount number __ _ _ _ s 0

When was the debt Incurred? 1105 ill/re.

As oi the date you file, the claim is: Check eli diet epply.

n Contingent
El uniqan
|:l oepurcd

Type of NONPR|ORI'W unsecured claim:

Cl student loans

n Clb|iqelione arising out of a separation agreement or divorce that
you did not report as priority daims

n Debls to pension or profit-sharing plans, and other similar debts
owen specify flo'j' S Vr€,

(-‘-\“`, mcp u\u¢R ll‘\£ bv'\' 1 J°f\'+

b¢\r¢u¢. 1 owe em cmyi"iir\j. d
s dng SW'E
When m the debt lncuned? 3010
As of the data you file, the claim ls: Check ell trier appiy.
n Contingenl
El unliquidated
Cl oicpuicd

Type of NDNPR[ORIT¥ unsecured daim;

Student loans
C'.l obligations arcing our or a separation ogrccmcni or divorce rim
you did not reportes priority claims
Cl nobis in pension or pmm-cuomo prong and cum similar done
El omcr. special

Last4 digits ofoccount number _ _ _ ___

When was the debt lncuired? "\Z j

As of the date you file, the claim ls: Check al matapp|y.

El coni'mgcni
|Zl unliquidated
Ei newton

Type oi NDNPR|OR|TY unsecured claim:

|3 smooniicans

g Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

cl Debts to pension or profrl»eharing , and other similar debts
g orhcr. spccriy i

.5'

Debtor t

dolan WSN_‘\:M r-\- m&d-z__

FhiNllI

Case number rilth

‘l'our NONPR|ORI‘\’\' Unsocured Claims - Continuation Page

Atter listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so toith.

 

.»"-C

 

 

 

§

 

 

 

 

 

UJ\'¢ -Fw\ d
Nail'xicllly anderst
10(2 3 § jackmang Qr;¢l¢
Nunoar super
’ `\
clly stale ztinaa
Who incurred the debt? Check one.
ocblcr 1 only
El ochwrz amy
Cl ochror 1 and comm 2 only
El Al icaalona or ina ccom and another
I:l Checli ii this claim is for a community debt
ls the claim subject to olfset?
cl No
n Yes
VS dewitt erc cJuccl-\r`~ofl
Ncmnrllty Cred a Nune
S'o 'n le t"
lim-mar sunal
rJ L l
city sum zchcoa
Who lncurred the debt? Check one.
occur 1 only
Debtor2 only
|J ocnwr 1 and ochlorz only
El Atieaslorieol'thedebtcrs and another
D Check ii this claim is inr a community debt
ls the claim subject to oifsat?
n No
n Ves
usn ibals
Ncr|:lrioritycieiitofa Name
?o 9 ol< Ca 180
Nuhhar scant
n 'l N
city siaia ziPr:oea

Who incurred the debt? Check one.

mar 1 only
Debtor 2 only
El never 1 ann cchlorz only
Cl Allaaaloncorlhcocoiaraandanclhcr

n Check ii this claim is ior a community debt

ls the claim subject to offset?

n No
n Yes

Case 18-12790-t7 DOC 1 Filed 11/£€//1|8c

Total claim

Lastlt digits of account number _ _ ___ _

When was the debt incurred? 2015

As of the data you lile. the chim ls: Check all that apply.
El conlinocnl

Cl unliquidalcrl

El oiapulao

Type of NONPR|OR|TY unsecured claim'.

Cl Swocnl loans

n Obiigations arising out o‘i a separation agreement or divorce that
you did not report as priority dallas

Cl ocbulopanclonor i_iarinqplana.ancl ' ilar cola
Fomcr.spcciry EE¢Q¢{I-' EIH

,3808

Last4 digits of account number _ ___ _ __

When was the debt incurred? got 0

As of the date you iiIe, the claim ls: Check oil that appiy.

n Contingent

Cl unliquidated

El oiapnlcd

Type of NONPRIORITY unsecured clalm:

gdtudenl loans
Obligations arising out of a separation agreement or divorce that

 

youdid notreportas priority claims
Cl coins lo panalon orpmrii-ahanng plans and olhcr similarch
n Other. Specifir'
s n Vf'€.
Last 4 digits of account number _ __ _ _ ll

when was lha debt inconcd? QO| \_'|

As of the data you flle. the claim ls: Check all that app|y.
n Contingent

CI unliquidated

Cl oopulcd

Type oi' NONFR|DR|TY unsecured claim:

Cl smocnr loana

n Obligab`ons ar'aiing out of a separation agreement or divorce that
you did not report as priority claims

El cane la pcnaion or proril-aliarmg plana. ana Br Eirr davis
%Otlier. Spcdfy ` -'

Entered 11/07/18 09:34:25 Page 30 of 59

 

t>a°‘\...,.§iw+ L....\.‘i.~/f"+h

PariZ:

Case number rrrtnoml

Your NONPRIORITY Unsocurad Claims - Cont|nuation Paga

 

Aftar listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

Nonpnoniycmrito*an\am
mgO 85ng ??ooc_i

`o 'T 8
Clltl Siate zipch

Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
El center 1 and ocean 2 only
El Atit-aetoneoiutedehtoraand another

n Check ii this claim is for a community debt

 

 

ls the claim subjectto offset?
Clrro
Dvea
E US{-\A
Nor!l'lorllyciediieraNune
WPO §§moi( 33009
§§ watch 'T}g ]82.§,5
city state ercoda

occur 1 only
Debtor 2 only
El ocotcrt and center 2 only
n At least one of the debtors and another

go incurred the debt? Check one.
|Il

El checit ii title claim ia ior a community debt

ls the ciaim subject to otisat?

uNo
u¥es

§ \JSAA

NmprlolttyCredtoi’sName

mfa SQ”gt< 33100€_|
ga_£~_rlmta,__'n<__';m§_
city state zlr>cadu

Who incurred the debt? Check one

Debtort only
El oehmrzonly
El oehmrt and oenttxzonly
El Ai least one or the declare end chartier

l:l Check ii this claim is for a community debt

ls the claim subject to olieet?

n No
n Yes

Case 18-12790-t7 DOC 1 Filed 11/O@1/BP Entered 11/07/18 09:34:25 Page 31 of 59

Total claim

Last4 digits of account number _ ______ __ _

When was the debt lncurred? go 15

As oi the date you iile, the claim is: Check atl llrat apply.

s 87th

Cl contingent

Cl unliquidated

El ciepuied

Type oi NONPR|DRH“! unsecured claim:

El smdentloans

l:l Ob|igations arising out ot e separation egieernent or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plansl and ' 'lar debts
pt ore suay_w.naci.LM

s l zgotp

Last 4 digits of account number _ _ _ _

When was the debt lncurred? Zo l 5

As oi the date you file, the claim is: Check ali trial apply.

a Contirlgent
m Urlliquidated
El oaputed

Type of NClNFRIORlTY unsecured claim:

El student loans

n Ob|igations arising out of a separation agreement or divorce that
you did not report as priority dairns

n Debtstopension rprofrt:sheringplans,an r ' ilardebts
g outer specify -

sica-ll

Lest4 digits of account number _ _ _______ _

When was the debt lncurred? 20 l g

As of the date you file, the claim is: Check all ltlalapply.
Cl contingent

l'_`l uniiquldaled

[J oieputcd

Type oi NONPR|OR|TY unsecured claim:

El student loans

n obligations arising out of a separation agreement or divorce that
you did riot report as priority claims

n Debtstopensiono profit-sharing plens,and er ' ' debts
jt wer.spedfv__[a_\r.it:i£.i.i;£¢:‘[d:i;j

noon gallon maher-l- L_M_Pmoi--\-l..

Part 3:

Case number warrant

List Others to Be Notlfiel:l About a Debt That 'l'ou Already Listed

 

li. l.lse this page only il you have others to be notlliod about your bankruptcy, lor a debt that you already listed in Parts 1 or 2. For
example. it a collection agency is trying to collect from you for a debt you owe to someone olse, list the original creditor In Parts 1 or
2, then list the collection agency here. Slmllarly, ii you have more than one creditor lot any of the debts that you listed in Parts 1 or 2, list the
additional creditors hare. lfyou do not have additional persons to be notified for any debts in Farts 1 or 2, do not fill out or submit this page.

 

 

Nili'lber

Sil'ol‘l

 

 

Slale

 

 

Nl.lmmf

 

 

Sl.ata

DPCO°B

 

 

Ni.l'l'lbei'

Slmdt

 

 

ZPCBB

 

 

Nil‘l'|ln’

Streel

 

 

SMB

ZIPCode

 

 

SllBBi

 

 

SlBh

ZlPCndB

 

 

Nllritmr

Slfoot

 

 

§

DPCM€

 

 

Slllel

 

 

Cill'

Case 18-12790-t7

DOC 1

IPCoda

On which entry in Part 1 or part 2 did you list the original creditor?

Line of (Check one): El Part 11 Creditors with Priority Unsecured Claims

El Part 2; credilors with Nonpriotity unsecured claims

Last 4 digits ol account number

On which entry in Part 1 or Part 2 did you list the original credltor?

Line of (Check one): El Part 1: Credilors with Priority Unsecured Clairlm
El Part 2: Creditors with Nonpriority Unsecuned

Claims

Last 4 digits ofaccount number_ _ _ _

On which entry in Part 1 or Part 2 did you list the original credltor?

Line ol (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Cl Part 21 Creditors with Nonpriorily Unseoured

Claims

Last 4 digits of account number _ _ _ __

On which entry in Part 1 or Fart 2 did you list the original creditor?

Line el (Check one): El Part 1: Creditols with Prion'ty Urlsecured Claims
El Parl 2: creditedl with Nonpriorily uneeourod

Claims

Last4 digits of account number_ _ ____ _____

0n which entry in Part 1 or Part 2 did you list the original credited

Line of (Check orie): l:l Part 1: Crediiors with Priority Unsecured Claims

Cl Part 2: Creditors with Nonpn‘ority Unsecl.iled
Claims

Last 4 digits ol account number_ _
On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): l:l Part 1: Credilors with Priol'ily Unsecured Claims

El Part 2; creditors with Nonpriority unsecured
Claims

Last 4 digits ot account number___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line oi (Check one): |:l Part 1: Crediiols with Priority Unsecured Claims

n Part 2: Creditols with Nonpriorily Unseoured
Claims

Last 4 digits of account number_ _

Filed 1€?/18 Entered 11/07/18 09234225 Page 32 Of 59
F

Debtor1 bali-ion “é;b:ur+ hf:“r‘|"lg Case numberilrllnooni

Add the Amounts for Each Type of Unsecured Clalm

6. Total the amounts of certain types ot unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounw for each type of unsecured clalm.

 

 

 

 

Total claim
Total claims Ba. Domestic support obligations Sa. s
from pan 1 6b. Talres and certain other debts you owe the
government Eb. s
6c. Claims for death or personal injury while you were
intoxicated 6l:. s
6d. Other. Add all other priority unsecured claims.
Wriie that amount here. 6d. + s
Be. Totel. Add lines 63 through Sd. 6e.
s O
Total claim

T°m claims Ef. Shldent loans Sf. s 22 03

imm Part 2 Bg. Obligations arising out et a separation agreement
or divorce that you did not report as priority

 

claims Gg. $
611. Debts to pension or profit-sharing plans. and other

similar debts 6h. s
6i. Other. Add all other nonpriorily unsecured claims.

Wn'le that amount here. 6l. + 5 fra 2 § 3 \_'|
61. Totel. Add llnec 6l through Sl. 61. s 7 g 5 o z

 

 

 

Case 18-12790-t7 DOC 1 Filed 1§¢§#'-18 Entered 11/07/18 09:34:25 Page 33 of 59

Fi|| in this information to identity your case:

mm l.,:'°'\ §..i:i.:+

Debtor2
(Spousellliling) Fhrilelrr¢ meantime

 

United States Bankruptcy Coult lor tho: Disli'ii:l of

Ceserluniber . . .
iii cmi l:l Check lf this ls an

amended filing

 

 

 

Ofiicia| Fonn 106G
Scheduie G: Executory Contl'acts and Unexpired Leases tells
Be as complew and accurate as pesaible. ll two married people are tiiing together, both are equally responsible for supplying correct

information ll more space is needed. copy the additional pege. till lt out, number the entries, end attach it to this page. On the top of any
additional pegas, write your name and cme number tit known}.

 

 

No. Check this box and tile this form with the court with your other schedules You have notllirig else to report on this folrn.
l:l Yes. Flll in all cline information below even if the contracts or leases are listed on Scheduie AIB: Property (Otiicial Forrn tOGAiB).

1. Do you have any executory contracts or unexpired leases?

2. List separately each person or company with whom you have the contract or iaase. Then state what each contract or lease is lor (for
exampla, rent. vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples ot executory contracts and
unexpired leases

Person or company with whom you have the contract or lease Stata what the contract or lam is for

2.1

 

Name

 

Number Slieet

 

c_ity stole zl_P code

22

 

Name

 

Number Slreel

 

City slate zll= code
2,3

 

Name

 

Number Street

 

city slate zlP code
2.4

 

Name

 

Number Slreel

 

city stole zip code
2.5

 

Name

 

Number Slmel

 

'cTy soto zip code

Case 18-12790-t7 DOC 1 Filed 11/07/§ Entered 11/07/18 09:34:25 Page 34 of 59

Debbr1 -Mo n M“§_+Vdr'\' mpm\)r*b Case numberr,mmi

- Addltlonel Page if You Have llore Contracts or Leases
Person or company with whom you have the contract or lease What the connect or lease ls for

22

Name

 

 

Number Slmet

 

City Shte Z[P Code

 

Name

 

Number Street

 

Cit‘y Shl! Z|P Code

 

 

Number Slr!e!

 

city see zu= cm

 

Name

 

Number Slreel

 

City Slate ZIP Code

 

Name

 

Number Strcat

 

City Swh ZIP Code

 

 

Number Street

 

Cily State ZIP Code

 

Name

 

Number Siroet

 

city see inv code

 

Name

 

Number Street

 

C'¢iy Staie ZlP Code

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 35 of 59

Fill in misinformation toidcntify your casc:

W P.s."°" éi.:i.::\’

Debtorz
tSD°i-M. lf|il`l\e) Flmlhm¢ lamm-nn

 

United States Bankruptcy Court ior the: Dtsll'icl of

Cese number
ill lrmwni

 

 

 

El check if this is an
amended filing

Oflicial Fonn 106H
Scheduie H: Your Codebtors 12.'15

Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible. ll two married people
are filing together, both are equally responsible for supplying correct Inlonnatlon. if more space is needed. copy the Addltlonal Page, fill lt out,
and number the entries in the boxes on the lefi. Attach the Addltlonal Page to this page. On the top of any Addltlonai Peges, write your name and
case number tit known). Answer every question.

 

o
cl Yes

z. Wlt.hln the last 8 years, have you lived in a community property state or territory? (Commurll'ty property states and iem'lorl'es include
Arizona. Califomla. ldaho, Louisiana, Nevada, New Mexico. Puel'to Rico. Texes, Washington. and Wisconsln.)

D No. Go to line 3.
Yes. Did your spouse. former spouse. or legal equivalent live with you at the time?
/`B-/No
m Yes. ln which community state or territory did you |ive? . Fill in the name and current address of that person.

1. gym have any codebtors? (lt you are filing a joint case. do not list either spouse as a oodeblor.)
N

 

Nm'ledyol.rspouse,t‘urnermouse,or|egdoqiveient

 

Ni.l'nber Slleel

 

clly sims zll=cnon

3 in Co|umn 1, list all of your codebtors. Do not include your spouse as a codebtor ll your spouse is filing with you, List the person
shown in line 2 again as a oodehtor only il that person is a guarantor or cosigner. Malre sure you have listed tlle creditor on
Scheduie D {Ofl'lclal Fonn 1060), Scheduie E/F (Dfllclal Form 106E1F), or Scheduie G |Officlal Fonn 1066). Use Scheduie Dl
Scheduie E/F, or Scheduie G to fill out Co|umn 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Colurnn 1: your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that app|y.'
3 ‘i
Name El Scheduie D, line ________
|`_'l Scheduie E!F. line
m 5"“°\ El Scheduie G. line
clry stole Z'P' code
3 2 _
m |:l Scheduie D. line __
El Scheduie EIF. line
m SM El Suiedule G, line
cliy stale _a_l=?nae
3.3 .
m El schedule o. line
El schedule ErF. line
m SM El servants G. line
city since ap cane

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 36 of 59
L.l

Debtor 1 pmv°n S+J° r‘\' P`JF'\`L Case number irvin-iii
Fnimin¢ redeem lanham
- Addlt|onal Page to List More Codebtors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: ¥our codebtor Column 2_' The creditor to whom you owe the debt
|E| Check all schedules that apply
Naiiin n Scheduie D, line_
E] Scheduie EIF. line
m 5,,,,, Cl schedule G, line
|;| cliy slate zil=ccdc
m El schedue D. line _
l:l Scheduie EIF. line
ni.iiilicr saudi U Scheduie G. line _
dry sims ziPccne
E| m El schedule D. linc___
|Zl schedule ElF. line
rim sum Cl schedule G. line _
city sain ziPcccu
§ um ij schedule D. llne____
|:l Scheduie EIF, line _
g ay sims M
m tit schedule o. line
|Zl schedule ElF. line
mm sm l:l Scheduie G. line
g Clly Slaie ZIPCode
name cl Sd\edu|e D. line ___
El Scheduie EIF, line __
ama sm Cl schedule G. line _______
E| Ei'ly sure ziech
m El schedule o, line
El schedule EIF. line
lamar saudi n Scheduie G. line _
ciiy s`laic zchcdn
El
m Cl schedule o, line
ill schedule Erl=, line
him cmi El schedule G. line ______
oliy sims aeccdu

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 37 of 59
r..r

 

Fi|| irl this information to identify your case:

oehlnrl R\Df\ M‘|" ?Jl"+l-»

 

 

 

 

 

L-|Nm
oehlerz
(SPHM.”lllinol mm uss-um mem
United States Bankruptcy Court for iile: _ Disllil:t of
case number Check if this is;
miami
n An amended iiling
Cl A supplement showing postpetition chapter 13
income as of the following date:
OfflCial FDiTi'i 1061 m
Scheduie |: Your income lens

 

Be as complete and accurate as possible. li two married people are illlng together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct inlonnation. il' you are married and not lillng ]olntly, and your spouse is living with youl include information about your spouse.
ll you are separated and your spouse is not tillng with you, do not include lnfomlatlon about your spouse. il more space is needed. attach a
separate sheet to this fonn. On the top of any additional pages, write your name and case number {ii known). Answer every question.

Pa rt 1 : Doscribe Em ploymerlt

 

1. Flll in your employment

 

 

 

 

 

 

lnfqrmatjgn, Debtor 1 Debtor 2 or non-filing spouse
ii you have more than one job.
attach a s slate e with
imomado:p about §adgitional E"'P'°ym°"t status n P'°¥€d n Emlll°¥ed
employers ot employed El Not employed
include part-time, seasenal, or
self-employed woril.
Occupation may include student occupation
or homemaker, ii ll applies
Emp|oyer's name
Employer‘s address
Number Stresl Number Stroet
city slate zlP code city sole ila cede

ilow long employed there?

Give Details About Monthly income

Estimate monthly income as ct the date you file this lonn. lf you have nothing to report for any line. write 50 irl the space. include your non-filing
spouse unless you are separated.

if you or your non-iiling spouse have more than one employer. combine the information for ali employers for that person on the lines
below. ii you need more space. attach a separate sheet to this foml.
For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wagos, salary, and commissions (before all payroll

 

deductions)_ li not paid monthly. calculate what the monthly wage would be. 2. s o o s
3. Estimate and list monthly overtime pay. 3. -l~$ 0 + $
4. Calculate gross income. Add line 2 + line 3. 4. $ goa $

 

 

 

 

 

hn- - . anne

FCclse 18-12790-t7 DOC 1 Filed 11/%18 Entered 11/07/18 09:34:25 Page 38 Of 591

Debtort WWA S+"br)r P'J ph Case number nmi
Fhl Nlml w NM\I L-t Nlo¢

For Debtor 1 For Debtor 2 or
non-iiilho spouse

Copy line 4 here °) 4- $_w_ 5__

5. List all payroll deductions:

 

5a. Tax, Medicere, and Soclal Securlty deductions
5b. Mandatory contributions for retirement plans

1610

 

. Voluntary contributions for retirement plans
. Requirod repayments of retirement fund loans

alias
?‘~SSS'SB‘
HH|U|M

Donlestlc support obligations

 

59. Unlon dues
5h. Other deductions. Spedfy:

_‘=r"=$`

 

+
M““

6. Add fha payl’Oll deductinl'ls. Add lines 58 + 5b + 512 + 5d + 56 +5[+ 59 + 5h. 6.
7. Calculate total mcnulty take-home pay. Sublracl line 6 from line 4. 7. $ go o 5

tl. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
protesslon, or fault

Attach a statement tor each properly and business showing gross
receipls. ordinary and necessary business expenses. and the total s s
monthly net lncome. Ba. __"_

Bb. interest and dividends Bb. $ $

Bc. Family support payments that you, a non-iiilng spouse, or a dependent
regularly receive
include allmony. spousal support, child support, maintenance divorce s $
settlement and property settlement _--__

S?»°

Bd. Unempioyment compensation _______
Be. Social Securlty Be. $ $

Bt. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive. such as food stamps (benetits under the Suppiemenlal
Nutlition Asslslance Program) or housing subsidies

 

 

 

 

 

 

 

 

Speclfy: Bf. $___ 5
Bg. Pension or retirement income Bg- $ $
ah. other mcnulty income specily sh. +s +$
e. Add eli outer income Add lines aa + so + se + sd + se + al +eg + ah. e. s 0 s
10.Calculate monthly lncome. Add line 7 + line 9. _
Add the entries in line toler center 1 and oehlur 2 or ncnliling spouse 10. 5_6£ ‘*' 5 |' ls

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Scheduie J.

include contributions from an unmarried partner, members ot your household. your dependenls, your roommates. and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Scheduie J.

 

 

Speciiy: 11. 'l' $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly lncome. o
write that amount un lhe summary er Your Assets end liabilities end certain element lnrunnelicn, il lt applies 12. $_(0°_..._
Comblned
monthly income

13.Do you expect an increase or decrease within the year after you file this t'oml?

Cl No.
/a/"‘*" E""'a‘": /oe king _Qr work

nn- - c ue.-o

Case 18-12790-t7 DOC 1 Filed 11/07/_“18'_ Entered 11/07/18 09:34:25 Page 39 of 591

 

 

 

 

Fi|| in this information to identify your case:

mm anew S..;..f~::+ P;c+-

perrer .
(spom. timmy mem mem union- El A" amended fillng

_ cl A supplement showing postpetition chapter 13
u""°d 5“‘°’ Ba"""m C°"" '°' "‘°: __ _ expenses as of the following date'.

Case number _“'“°__
m 1 MM l DDI YYYY

Check if this is:

 

 

 

 

Official Fonn 106J
Scheduie J: Your Expenses ms

Be as complete and accurate as poesible. lt two married people are filing together, both are equally responsible for supplying correct
infonnatlon. lt more space is needed. attach another sheet to this fonn. On the top of any additional pages. write your name and case number
tit known). Answer every question.

 

 

Pa rt 1: Describe Your Household

 

1. ls this a joint case?

R’Nn. Gn to line 2.

|:l Yes. Does Debtor 2 live in a separate household?

 

 

 

 

 

l:l No
l:l Yes. Debtor 2 must tile Ofiiciat Fonn 106.1-2. Expenses for Separate Household of Debtor 2.
2. Do you have dependents? g No
tilependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Yes. Fill out this information ior D*b*°' 1 °" o°l"°' 2 ilii\t W"h ii°"?
Debtor 2. each dependent .......................... a
on nor stare me dependents a N°
names. Yes
n No
n Yes
ij No
El Yes
n No
n Yes
n No
n Ves
:i. Do your expenses include o
expenses of people other titan
yourself and your dependents? Yes

 

Estlmate Your Ongoing Ilonthiy Expenses

Estimate your expenses as of your bankruptcy liling date unless you are using this form as a supplement ln a Chapter 13 case to report
expenses as ot a date after the bankruptcy is tiled. lt this is a supplemental Scheduie J, check the box at the top ot the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance it you know the value of

such assistance and have included it on Scheduie i': your income (Ofticla| Fonn 106|.) Y°l-"' ¢l¢ll°"$¢ls

4. 'lhe metal or home ownership expenses for your residence. include first mortgage payments and s l 0 o
any rent for the ground or lot. 4
it not included in line 4:
4a Reel estate taxes 4e. 5
4h. Propertyl hcmeowner's. or renter insurance 4b. $
4c Home maintenancer repair1 and upkeep expenses 4c. $
4u. Homeowner’s association or condominium dues 4d. $

Oi'iicial Fonn 105J Scheduie J: Your Exoenses cane 1

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 40 of 59

Debtor 1

10.
11.

12.

13.
14.

15.

16.

17.

iB.

19.

20.

Oi'iicial Fni'm 106.|

enede

 

haven M&h\~lof'¢i’ m€irt‘i-»

FNNM\-

_ Addltional mortgage payments for your residence. such as home equity ioans

. Utlllt.les:

Ba. Eiectricity, heai. natural gas

sb_ Waier. sewer, garbage collection

se Teiephcne. cell phone, internel. satellitel and cable services
ed. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and chl|dren's education cash
. Cioihing, iaundry, and dry cleaning

Personal care products and services
Mediml and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car paymenis.

Entertainment, clubs. recreation, newspapers, magazines, and books
Charitabie contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or induced |n lines 4 or 20.

tsa. Life insurance

15h. Hea|lh insurance

15a Veh|cie insurance

15d. Otherinsurance. Specitr

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

installment or lease payments:

 

17a. Car payments for Vehicie 1
1'n:. Car payments for Vehicle 2
17c. Olhet'. Spedly!
rrd. Other. Specihn

Case number true-mi

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5. Scheduie i, Your income tOttlcial Fonn 'ltisi).

Other payments you make to support others who do not live with you.

Other real property expenses not included in lines 4 or 5 of this form or on Scheduie l: Yourfncorne.

20a. Mortgages on other property

zub. Real estate taxes

zoc. Froperty. hcmeowner's, or renters insurance
zod. Mainlenance. repair. and upkeep expenses

20e. Homeowner’s association or condominium dues

BCI'IIdI.llB Ji Your EXDOl'im

.'-”

SS’S’.B`

59.'-'*."|

10.

11.

12.

13.
14.

155.
15b.

15C.

15\'|.

16.

178.

17b.

176.

11d.

1I.

19.

20h.

20d.
208.

Your expenses

$

 

$ 50

s IOO
s 100

“MMH|

“MH

 

ii

UIHM“

 

U|

DBUB 2

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 41 of 59

Debtort EE“W,\ ms“j"vdr+ mR)m r 41' Caso number¢rmi

21. Other. Speciiy: 21. -r-$

22_ Calcuiat:e your monthly expenses.

22a.Audrine¢4rhmugh 21. 221 5 300

22b. Copy line 22 {monlhly expenses for Debtor 2). if any. from Oliicial Fonn 106J-2 22b. s

22c, Add line 22a and 22b. The result is your monthly expenses 22a 5 8 00

23. Calr:ulate your monthly net lncorne.

$_CQL

 

23a. Copy line 12 (your combined monthly income) from Scheduie l. 231

23h. Copy your monlhiy expenses imm line 22c above. 23h. _ s 3 0 0

23c. Subtract your montth expenses from your monthly income. __ gao
The result is your monthly net inoome. aec s

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this lonn?

For examp|e, do you expect to linish paying for your ear loan within the year or do you expect your
mortgage payment to increase or decrease because of a modilicetion to the terms of your mortgage?

E|No.
Yes. Erpiainhere: H$WM;,\S 1 .GV\A work 1 WW\J lilq_,'l'o
\~.ve d irl-lie L¢H“'

Ofiicial Fomr 106J Scheduie J: Your Exoenses trade 3
Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 42 of 59

Fi|| in this information to identify your casc:

canton MWA ';_‘l" gifth

 

Debtnr2
[Spouse,li|ii`ng) rher uranium l.¢rrttum

 

United States Bankruptcy Court for the: Disil'id of

Case number
(li lerourn)

 

Ci cheek innis is an
amended filing

 

Oflicial Forrn 106Dec
Declaration About an individual Debtor’s Scheduies ms

 

if two married people are filing together, both are equally responsible for supplying consol lnlormatlon.

‘rou must tile this form whenever you tile bankruptcy schedules or amended schedules. N|aklng a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250.000. or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519. and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy fonns?

 

No
n Yes. Name ot person . Attach Benlrnrptcy Fetition Preperer’s Notr'ce, Der:ieretion, and
Sr'gnehrre (Oliicial Fonn 119}.

Under penalty of perjury, l declare that l have med the summary end schedules filed with this declaration and
that they are true and con'eci.

xB-/?( x

Signature of Debtor

mm um ooor?#éz°{e am um on l mv"' '

 

Signaer d Debtor 2

Ofiicial Fonn iiiEDec Declaration About an individual Debtor’s Scheduies
Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 43 of 59

Fiil in this information to identity your caso:

ma 1 _FLYVo/i .S;ig r-i- P:c_h_

 

(SP°‘M 2"74*`\9) Flll¢N-m loosen-nn

United States Bankruptcy Court for the: Disfi'icl t.'lf

Case number

 

 

 

miami n Checkifthis is art
amended iiling
Oflicia| Forrn 107
Statement of Financia| Affairs for individuals Fiiing for Bankruptcy runs

 

Be as complete and accurate a possible. if two married people are iiilng together, both are equally responsible ior supplying correct
iniormation. if more space is needed. attach a separate sheet to this ion'n. On the top of any additional pages, write your name and case
number (if knowni. Answer every question.

Give Detaiis About Vour Marltal Status and Where ‘rou Lived Beiore

 

1. What is your current marital status?

|Il warned
oi married

2. During the last 3 years, have you lived anywhere other then where you live now?

El o
%'|es. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
USerneasDebtori m SameesDebtor1
qu SS‘ ' From O'Z'fs From
Number Number Street

To OQ¢ 18 To

 

 

 

 

 

 

 

d ' 3ifo
City Siate ZiP Code Ciiy State ZiP Code
n Same as Debtor 1 n Same as Debtor1
qqq W HJHD¢'\ Fmrn 07/17 From
Number Number Street

Ta gling Tn

 

 

bd o o

Ciiy S ZiP Code Ciiy Stata Z|P Code

 

:t. Within the last ii years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communiiy property
states and territories include Arizona. Caiiiomia. ldaho, Louisiana, Nevada. New Mexico. Puerto Rico. Texas. Washington, and \Msconsin.)

No
n Yes. Make sure you till out Scheduie H.' Your Codebtors (Oihcial Fonn 106H).

Expiain the Sources of Your income

 

Oiiicial Fonn 107 Statement el Financial Af|'airs i'or individuals Fiiing for Bankruptcy page 1

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 44 of 59

ssi ten tile

Case number ama

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fril in the total amount of income you received from ali jobs and eli businesses, including part-time activities
if you are iiiing a joint use and you have income that you receive together. list it only once under Debtor 1.

n o
Yes. i-`rl| in the detai|s.

From January 'l of current year until
the data you il|ed for bankruptcy:

For last calendar year:
(January 1 to December 31. ap \ q g
vwv

For the calendar year before that

(January 1 to December 31. °~° ls£ )
Yvw

Debtor 1

Sources of income
cheek en that appry.

gwages. commissionsl

bonusesl tips
n Operetinga business

n Wages, commissionerl
bonuses, tips

cl Operatinga business

n Wages. corrrniis.'.il'.tl'itrl
bonuses, tips

m Operating a business

Gross income

(beiore deductions and
eiu:lusions)

s QQO

s 300

s [000

s. Dtd you receive any other income during this year or the two previous calendar years?
include income regardless ot whether that income ls taxable Examples of otherinoome are allmony; child summit Social Securiiy,
unemployment and other public beneiit payments; pensions; rental income.' inierest.' dividends.' money collected from tawsuits; myalties: and
gambling and lottery winnings. li you are tiiing a joint case and you have income that you received together. list it only once under Debtor 1.

Debtan

snow of lmm
chest err mar eppiy.

n Wages. commissions
bonuses, tips

n Operating a business

n Wages, commissions
bonuses tips

n Operatirig a business

n Weges. cx:mrnissionsl
bonuses. tips

n Operating a businus

List each source and the gross income from each source separately Do not include income that you listed in line 4.

No
0 Yes. nn in the details

From January 1 of cunent year until
the date you died for bankruptcy:

For |-t calendar year:
(January 1 to December 31. )
irva

For the calendar year before that:
(.ianuary 1 to December 31, }
vwv

Oii'icial Forrn 107

nobwr 1

Sources of income
Descr'ibe below

Gross income from
each source

(before deductions and
exclusions)

Debtorz

Sources of income
Describc below.

 

 

 

 

 

 

 

Statement ot Flnanr:iai Afiairs for individuals Fiiing for Bankruptcy

Gr\'.rsa income

(betore deductions end
e)n'.iusions)

$

Grose income from
each source

(before deductions and
em:iusions)

page 2

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 45 of 59

Debtor 1 B:mvon ms;\:”b r+ weigh Ceee number miami

List Certain Payments You ilade Beiore You Fiied for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Cansumer debts are detined in 11 U.S.C. § 101(8) as

”incuned by an individual primariiy for a persona|. iamiiy, or houseth pmpose."
Durlng the 90 days before you liled for bankruptcy. did you pay any creditor a total oi $6.425' or more?

)Z_/No. ed id line 'r.

l:l Yes. List below each creditor to whom you paid a total of $6,425“ or more in one or more payments and the
total amount you paid that creditor. Do not induce payments for domestic smport obligations. such as

child support and alimony. Also. do not include payments to an aitomey for this bankruptcy cese.

’ Subiecl to adjustment on 4l01119 and every 3 years alter that for cases tiled on or alter the dale oi adjustment

cl Yes. Debtor 'i or Debtor 2 or both have primarily consumer debts.
During the 90 days before you fried for bankmptq, did you pay any creditor a total ot 3600 or more?

l:l No. Go to line 'I.

n Yes. List below each creditor to whom you paid a total of $BDD or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankmptcy .se.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Detee oi' Total amount paid Arnount you still owe
mm
_ $ $
Creditors Nil'ne
Number annot
City State le code
$ $
Credtors None
maher street
city Scato ziP Code
$ $
Oredicr'l Name
ramos street
city slate z`F’_ code
Oiiiciai Fonn 107 Statement of Financiai At‘iairs for individuals Fiiing ior Bankruptcy

illias this payment ior...

n timan

El car

D credit card

cl Loen repayment

n Suppiiera or vendors
n Other

n Mo¢toao¢

n Car

Cl credit card

n Loan repayment

n Suppliers orvendors
m Other

l:l Mdrtgage

g Car

|:l cmditdard

n Loan repayment

n Suppliers or vendors

n Other

Page 3

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 46 of 59

Debtor 1 m n M'\r ?\)r "1, Cese number ransom
mfa-m- ma- nmu w um-

 

7. iiilititin 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who tires an lnsider?
insiders lnclude your relatives: any general pariners; relatives of any general partners; partnerships of which you are a general partnei".
corporations ot which you are an otiicer, director, person in control. or owner ot 20% or more oi their voting securities; and any managing

agenl. including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligationsl
such as child support end alimony,

No
l:l ¥es. List all payments to an insider.
Dates or Total mount Amount you still keeton for this payment
payment paid owe

$ $

vulnerst

 

H.ltlber$it'eet

 

 

cary stare zTF code

 

lnsider's Nune

 

 

 

cry sue needed

a. within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an lnaider?

include payments on debts guaranteed or cosigned by an insider.

,d./~c.

cl Yes. Ust ali payments that benefited an insider.

Detes of Total amount mount you still Reeeon iorthis payment
payment paid m lndude creditors name

$ $

 

lms film

 

 

 

Oiy State ZiP Code

 

insiderle

 

MmbarSireet

 

 

Ci‘ly Siaie ZiPCode

Ofiicial Fonn 107 Statement of Financial Afiairs for individuals Fiiing for Bankruptcy page 4

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 47 of 59

Debtor 1 klor/on m%.m`w(+ m?:ir+l’ Case number relevant

identity Legal Actlone, Repossessions, and Forel:losures

s Withln 1 year before you tiled for bankruptcy, wem you a party in any laurauit, court action, or administrative prooeeding?
List ell such mattersr including personal |n|ury ceses. small claims eciions, divorces. collection suits, paternity actions. support or custody moditications.
and contract disputes

XNo

El Yes. Flll ln the derails.

 

 

 

 

 

 

 

 

Nature ot the case Court or agency Suwa of the caae
Case titte_ can m m Pe“di"il
n On appeal
rim sm El conceded
Case number
Ciry State ZiP Code
case W¢_..._........_.__ Col,lt None n mdma
n On appeal
mm sum I:l concluded
Case number
Cily stale ZiP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, toreciosed, gamished, attached, selzel:l, or levied?
Check all that apply and fill in the details below.

`E.Nn. co lo line 11.
Yes. Flll in the inion'nation below.

 

 

 

 

 

 

 

 

 

Daecrlbe the property Dete Value ot the property
_ $
Cloratofe None
memo sum Explain what happened
Cl Property was repossessed
cl Property was foreclosed
El Property wes gamished.
oily sum zapch l:l Properiywas attached. seized, or levied
beacribe the property Date Value of the pmpert\
$
Credtor‘s None
Nl.lrbor Street
Eaplain what happened
l:l Property was repossessed
a Property was foreclosed
my am op m n Pmperty was gamished.
n Property was attached, selzed. or levied
Oti'lciai Forrn 107 Staternent of Financlai Aflairs tor individuals Fiiing for Bankruptcy page 5

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 48 of 59

Debtor 1 Wn S\"b(" ?ur‘\-'/ Case number miami
mm m nm u-i mm-

11. Wlth|n 90 days before you filed for bankruptcy, did any creditnr, including a bank or financial lnstltution, set off any amounts from your
accounts or refuse to make a payment because you owed a dobt?
No
|Zl Yes. l-'iii in me details

 

 

 

 

 

Daar:ribe the action the creditortooir Date action Arnount
was taken
Cre\ator'l Name
l‘tl.lnber Si'reet s
city Sraia ZP Code Last 4 digits of account number: XXXX-_

12. Within 'i year before you filed for bankruptcy, was any of your property in the possession ot an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another oti'iciai?

No
l:l Yes

m List Certain Giits end Contrlbutions

13.thirln 2 years before you filed for bankruptcy, did you give any gifts with a total value oi‘ more than $600 per pereon?

No
|Il Yes. Flll in me details for each gin

Gl|'te with a total value of more than $Biit'i Deeeribe the gifts Datea you gave Vetue
per person tile gifts

 

Peramlo\l\lhorn¥ouGavetheGli'i

 

 

 

coy stare moore

Person’s relationship to you

Gil\a with a total value of more than $Gtitl Deecribe the gifts Datne you gave Value
per person the gifts

 

PersonloWhomYouGeveihoGiti

 

 

 

city sm z'tl= cane

Peraon‘s relationship to you
Oflicial Fonn 107 Statement of Financlai Afia|rs for individuals Fiiing for Bankruptcy page 6

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 49 of 59

Debtor1 Wn msha/k g£"-‘/ Case numberrdlnmi

14.Withln 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $Boo to any charity?

Mo

El ves. Firi in the details for each girl dr contribution

 

 

 

 

Glfta or contributions to charities Dsacrlbe what you contributed Dato you \i'a|ue
that total more than $800 contributed
$
Ct'iarity's None
$
Number Street
C\‘|f State ZlP Code

Llat Certain Loases

15. Withln 1 year before you filed for bankmptcy or since you filed for bankruptcy, did you lose anything because of tirch fire, other
disaster, or gambling?

re../m

Ei ves. Flll in me details

Descr'lbs tire property you lost and Descrlbe any insurance coverage for the loss Date of your Vaiue of property
loss lost

how the loss occun'ed
induce the amount ihat` insurance has paid. List pending' insurance
claims on line 33 of Scheduie A)B: Properfy.

List Certa|n Payments or Translers

16. Within 1 year before you filed for bankruptcy. did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankmptcy or preparing a bankmptcy petition?
indude any attomeys. bankruptcy petition preparers. or credit counseling agencies for services required in your bankruptcy.

Wio

Ei Yes. Flll in ina details

 

 

 

 

 

 

Descrlption and value ofarry property banlfer'rod Deh payment or Arnourlt of payment
transfer was

Pemen wm was Paid "\*“

tanner street $
$

city stare ziP code

Emli orwebsite address

Ponm who trade the Paymenr. ll Nor vuu

Omciat Fonn 107 Statement of Financiai Aftairs for individuals Flllng for Bankruptcy page 7

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 50 of 59

Debtor 1 M`Jn n m~§'\m`hr’\' NQ:/“r‘\v Caso number cramer

Descrtption end value of any property transferred Datp payment or Amount of
transfer was made payment

 

 

 

 

PmWhnWa$FM

$
Nurlrer Stroet

$
city state _i'ir»cnde
Emdorvtdnifeach'oss

 

 

PersonwhotrladethePaymei'rt.ilNotYou

tr. Wlthln 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or trai'isfer any property to anyone who
promised to help you deal with your creditors or to make payments to your cradltors?
Do not indude any payment or transfer that you listed on llne 16.

E\No

Yes. l-“ill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
made
Pusm Who Wes Fm'd
Nr.lrher S_treet s
$
city state zi`P cede

 

ia. Wlthln 2 years before you filed for bankruptcy, did you self, trade, or otherwise transfer any property to anyone. other then property
transferred ln the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

D not include gifts and transfers that you have already listed on this statement

gao
Yes. Fi|l in the detai|s.

 

 

 

 

 

 

 

 

Descrtption and value of property Descrlbe any property or payments received Uate b'anefer
transferred or debts paid ln exchange was made

For-son Who Reom'ved Transfer

Nt.moer street

city stare er Code

Fereon's relationship in you

Person m rteeeited Traneier

Nu'nbrr Streef

city stare ZiP code

Person's relationship to you

Oflicial Fonn 107 Statement of Flnancial Affalrs for individuals Fiiing for Bankruptcy page 8

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 51 of 59

Debtor 1 MWA m§ivdr"' mem-g r i _L'_ Cese number cramer

19.Wlthln 10 years before you filed for bankruptcy. did you transfer any property to a self-settled trust er similar device of which you
are a beneficiaiy? (These are often called asset-protection devices.)

No
El Yes. Frii in the details

Descrtptfon and value of t.fre property transferred Date banefer
was made

Name of trust

 

Llet Certaln Financial Accounts, lnstruments, Safe Depoelt Borioe, end Storage Units

20. Wlthln 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed. sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of dapesit; shares in banits, credit unions,
brokerage houses, pension funds, cooperatives associations, and other financial institutions.

0
Ei ves. Fiii in the detaiie.

 

 

 

 

 

 

 

 

Lastd digits al account number Type of account or Date accounting Last balance before
instrument closed. sord. moved. closing or transfer
or transferred
rrune er Finuteiei remitted
xxxx-_ _ _ __ Ci checking s
rrunrher street n 5“"'9'
n Money market
n Broliersge
city stare zchode m other
xxxx-____ _ _ _ Ei cheeurrg __ s
rim er Ftrtanettii rendition
n Savings
number §b'eei n H°"W miami
n Brolrerage
n Other
Citr sure zii'cetre

21. Do you now ha\i'el or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
sec rftles, cash, or other valuables?
ito
Ei Yes. Fiii ih the detaiie.

 

 

 

 

 

 

 

Who else had access tro it? Descrlbe the contents Do you still

have it?
l:l ito

rim er mercer nominee mm n YBS

Nlllih¢f m Number gm

city state oil code
`c_riy stare ziP code
Officiai Fon'n 107 Statement of Flnancial Affairs for individuals Fiiing for Bankruptcy page 9

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 52 of 59

ann W m$j"w\' HQ_~)mri'-» c,.,.....m.,.,.,m,

l
FinlNor-e

22.Hav you stored property ln a storage unit or place other than your home within 1 year before you filed for bankruptcy?
do
Ei Yes Flll ln the details

 

Who else flee or had access to it? Descrlbe the contents Do you still
have It?
l:l ito
Name of Storoge Fecility flame n yes
Number Stmel Number Sireet

 

 

ensure moon

 

Eiy state zrecod¢

identify Property You field or Controi for Someone Else

 

23. Do you hold or control any property that someone else owns? include any property you borrowed froln. are storing for.
er h id irl trust for someone.
o
El Yes. Flll in the details

 

 

 

 

 

 

 

Where is the property? Descrlbe the property Vslue
O\vmr's Name s
Number Breet
timber Btreet
... Stete Zil’ code
City Siato ZlF code m

Give Deteils About Environmentel information

 

For tire purpose of Part 10, the following definitions appiy:

Environrnentei law means any federai, state. or local statute or regulation concemlng pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, iand, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes, or material.

Site means any location, facility, or property as defined under any environmental im, whether you now own, operato, or
utilize it or used to own, operate, or utilize it. including disposal sltes.

Hazardous material means anything an environmental law defines as a h-erdous waste. hurdous subsiance, toxic
substance, hazardous material, pollutant contaminant. or similar ten'l'l.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.i'las any govemmeniai unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

Mo

El Yes. Flll rn ute details

 

 

 

 

Govemmental unit Environmental iaw, ifyou know lt Dete of notice
Name of site Govemrnerltai unit
Number Streef Number Slr¢d
city slate zrrl cad¢' _
W scm zTP code
Oiiicial Fonn 107 Statement of Financiai Afiairs for individuals Fiiing for Bankruptcy page 10

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 53 of 59

Debtor 1 RWA m&)d""\‘ mP;;r-¥.' Cese number mmr

zs.l-;?ou notlliad any governmental unit of any release of hazardous materiai?
tie

Ei Yes Flll in the details

 

 

 

Govemmenial unit Envlrorlmentsl iatv, ifyou know it Daie of notice
items of site Govemmeruel unit _'“"
inmon soon rim sent

city state FF code

 

City S|IBZPCQde

zs.Have ou been a party in any judicial or administrative proceeding under any environmental iaw? include settlements and orders.

 

 

 

 

 

tie
D res Flll in ute details
C¢w¢t or lower armco crim use :::l¢ °"h¢
Caee title a
colt tom Pendlng
n On appeal
n Concluded
Case number m m ap

Give Detalls About Your Business or Connactlons to Any Buslness
27. Withln 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
m A sole pmpriator or self-employed in a trade, profession. or other activity, either full-time or part-time
member di a limited liability company ¢LLci or limited liability partnership {i.l.P}
n A partner in a partnership
l:l An officer. director, or managing executive ol a corporation
n An owner of at least 5% of the voting or equity securities of a corporation

El No. None of tila above applies Go to Part12.
es. Check all that apply above and fill irl the details below for each business
, Deecril:le the nature of the business Employer identification number
iq€fo Ftndlr\ce , LL b

guilan ahxl |°dn. \o|.“?dv l ch Denotinclude$ociei$ecuritynumberorl‘l'llt.

lim-iud ga wcbcovgln eltl:__- _______

 

 

 

 

 

 

 

Name of accountant or bookkeeper Detes business existed
E, 31 fn mc zjjzs From M`tb HZ|S'
city stale zia code
Descrtbe the nature of tile business Ernpioyer identiticstion number
um Do not include Social Security number or i11N.
EiN:__-_________..__._
Number Street
Name of accountant or bookkeeper Dates business existed
From To
city state zlP code
Oll’lcial Fonn 107 Siatement of Financial Affairs for individuals Fiiing for Bankruptcy page 11

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 54 of 59

i:lebimt W’\ ms“'l\*/¢f"\' neff '\1* casenumoemml

Empioyer identification number
Do not include Social Securtty number or i'i1N.

describe the nature of the business

 

 

 

 

Bi.lsinesat|ame
ElN._______-_________
't" sum flame ofaccountantor bookkeeper Dates business existed
__ From To
city state zich

28. Wltitln 2 years before you iiied for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
institutions, creditors, or other parties

No
El Yes Flll in tire details veinw.
Dahi issued
films smooter

 

 

tillrtbcrstreet

 

 

Clly state zchotie

 

l have read the answers on this Statemenf of Financial Affafrs and any attachments and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement concealing property, or obtaining money or property by fraud
in connection with a bankmptcy case carl result in fines up to $250,000, or lmprisonmem for up to 20 years, or both.

18 U.S.C. §§152, 1341, 1519, end 3571.

xb»-.//;._./' x

l
Signature of Debtor 1 Signature of Debtor 2

mla ulle /ls am

Did you attach additional pages to Your Staterrrerrf of Financial Affalrs for individuals Fiiing for Bankruptcy (Official Fonn 107)?

KNo

a Yes

Did you pay or agree to pay someone who is riot all attorney to help you fill out bankmptcy temts?

No

|Zi Yes. Name of person . Attach the saniuuprcy Fetition Prepaler's Notlce.
Decfarafl'on. and Signature (Ofiicial Fonn 119).

Ofiicial Forrn 107 Statemant of Financial Af’fairs for individuals Fiiing for Bankruptcy page 12

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 55 of 59

 

Flll in this information to identify your caso:

Check one box only as directed |rl this form and ln

Debtor1 beW/\ _S'}`}q('+ ?u r,\¢b F°m" 122A°15upi11

 

 

 

FrsiName lilld¢ll Name l.ssiNeme y Th
Debtorz 1. ere ls no presumption of abuse.
iSlwute. ii final Fhmm M*=w-N-"~ l--~iN-m- m 2. The calculation to determine ll a presumption of
_ _ abuse a lies will be made under Cha for 7
United States Bankruptcy Courtiorthe: Dislrlci oi Means 19:5¢ Ca,i¢_-ura¢,an (Of{.c|a| F°rm qggA_.;_))_
Casc number cl 3. The Means Tesl does not apply now because cl
l"kn'-'Mnl qualified military service but ii could apply laier.

 

 

Cl Check if this is an amended filing

Off"icial Forrn 122A-1
Chapter 7 Statement of Your Current Monthly income 12115

Ba as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. lf more
space is needed. attach a separate sheet lo this fonn. include the line humberto which tire additional lnionnatlon applies. Oll the top of any
additional pages. write your name and case number llf known). if you believe that you ara exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Staterrlent of Exemprlorl from Presumptfon of
Abuse Under§ 707(1))(2) (Official Forrn 122A-1Suppl with this iorm.

 

calculate Your Current Monthly income

1. What is your marital and filing status? Check one only.

Not married. Fi|l oul Co|umn A. lines 2-11.
n Married and your spouse ls filing with you. Fil| out both Columns A and B, lines 2-11.

n Married and your spouse ls NOT filing with you. You and your spouse are:
l:l Livlng in the same household and are not legally separated. Flll oul both Columns A and B. lines 2-11.

n Livlng separately or are legally separated. Fi|| out Co|umn A. lines 2-11.' do not ill out Co|umn B. By checking lh|s box. you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law ihat applies or that you and your
spouse are living apart for reasons that do nol include evading the Means Tesl requirements 11 U.S.C. § 707(b)(7)(B).

Flll ln the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 lJ.S.C. § 101 (10A}. For example, ii you are ming on September 15. the B-month period would be March 1 through
Augusl 31. ll the amounl of your monihly income varied during ihe 6 monihs. add the income for all 6 months and d|vidc the lolal by 6.
Fill fn the resu|i. Do not include any income amount more than once. For example, ll both spouses own the same rental property, put the
income from that property iri one column on|y. if you have nothing to report for any ||no. write 50 |n the space.

 

 

 

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. \'our gross wages. salary, tips, bonuses, overtime. and commissions
(belore all payroll deductions). s_Go_o s
3. Alimorly and maintenance payments Do nol include payments from a spouse if
Co|umn B ls filled in. s s
4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support include regular contributions
from an unmarried pariner, members of your househo|d. your dependents parenls.
and roommales. include regular contributions from a spouse only if Column B is nol
filled in. Do not include payments you lisled on line 3. s s
5. Net income from operating a business. profession, center 1 Debtor 2
or farm
Gross receipts (before all deductions) S S
Ordinary and necessary operating expenses - 5 - 5
Net monthly income from a business profession, or farm 5 5 :::;y_) 5 5
6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (l:lefore all deductions) 5__ $
Ordi'nary and necessary operal|ng expenses - s - 5
Net monthly income from rental or oiher real properly 5 s :::;y_) s s
7. lntereat, dlvldends, and royalties 5 5

0*"°'3¥5%{§§21%11279047 Do&“i"‘°'liftiil'i°il©'?'/°_L"é°“'§ilf%‘l’léil’1'1?6‘7/18 09:34:25 Page 56 of 5"§“°'

Debtor 1 RW n S‘|`br+ pv r.\,'" Case number umwa

 

 

F ut Name M¢dcle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
B. i.i'nemployment compensation s s

 

Do not enter the amount it you contend that the amount received was a benefit
under the Socia| Secunty Act. lnsleed. list ii here: .
Foryou . . .. .. .. . .. s
Foryourspouse... __ . 5

9. Pension or retirement lncome. Do not include any amount received that was a
benefit under the Socia| Security Act. S S

10. income from ali other sources not listed above. Speclfy the source and amount.
Do not include any benefits received under the Social Securify Act or payments received
as a victim of a war crime. a crime against humanity. or international or domestic
terrorism. li necessary. list other sources on a separate page and put the total below.

 

 

 

Total amounts from separate pages, if any. + 3 + s
11 . Celcu|ate your total current monthly income. Add lines 2 through 10 for each + _
column_ Then add the total for Column A to the total for Co|umn B. 5 600 s '_ 5
l _ ' _ _ Total current

 

 

 

monthly income

m Determine Whether the Means Test Applies to ¥ou

 

12.Calculate your current monthly income for the year. Fo|iow these steps:

12a Copyyouriotai current monthly income from |ine11.... . .. ...................................._Cepylfne11here') S gao
Mult:p|y by 12 (ihe number of months in a year). x 12
12b The result is your annual income for this part of the fon'n. 12o. S f 2 Q¢OQ

13. Celcuiete the median family income that applies to you. Foliow these steps'

 

Fi|| in the state in which you live. N m
Fill in the number of people in your household l
F. ll ln the median family income for your state and size of househoid. .. .. .. .. . 13 $ !Hg 2 '_'i 9

 

 

 

To f' nd a list of applicable median income amounts. go on|ine using the link specined in the separate
instructions for this form. This list may also be available at the bankruptcy clerk' s off ce

14. How do the lines compare?

wefm/Line 12b is less than or equal to line 13. On the top of page t, check box 1, There rs no presumption of abuse
Go to Part 3.

14b cl Line 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Forrn 122A-2.
Go to Part 3 and fill out Fonn 122A-2

m Sign Beiow

By signing here. l declare under penalty of perjury that the information on this statement and in any attachments is true and correci.

x>-`//;(' x

 

f c
Signature of Debtor 1 Signature of Debtor 2
Datc l 0 1 o l g Dato

MM! D l`YY MM l DD ."Y¥YY

if you checked line 14a, do NOT fill out or tile Fom'l 122A-2.
if you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

°'"°‘a'c§%i§ézisllz?oo-t? Do&"ii'“°’i'-‘H§tt"l°tlo'?'n"e°“'lshtéi'étl’i'ltro‘?/le 09:34:25 Page 57 of stage 2

MA|LING LlST OF CRED|TORS

Capital One
PO Box 85015
Richmond, VA 23285

CBE Group
PO Box 900
Waterioo, iA 50704

El Paso Water Utiiities
PO Box 511
El Paso, TX 79961

First Col|ection SVCS
10925 Otter Creek Rd E
Mabeivaie, AR 72103

.lefferson Capital
16 Mcle|and rd
St Cioud, MN 56303

MediCredit

The Outsource Group

3 Cityplace Dr, Suite 690
St Louis, MO 63141

Navient - US Dept of Education Loan Servicing
PO Box 9635
Wiikes-Barre, PA 18773

New Mexico Taxation & Revenue Dept
PO Box 8575
A|buquerque, NM 87198

Unifund
10625 Techwoods Circie
Cincinnati, OH 45242

US Dept of Education
2505 5 Fin|ey Rd
l.ombard, lL 60148

1

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 58 of 59

MA|L|NG LlST OF CRED|TORS (Contint.ledi

USA Funds
PO Box 6180
indianapolis, lN 46206

USAA
PO Box 33009
San Antonio, TX 78265

2

Case 18-12790-t7 DOC 1 Filed 11/07/18 Entered 11/07/18 09:34:25 Page 59 of 59

